ICJ_161_MaritimeDelimitation-IndianOcean_SOM_KEN_2017-02-02_JUD_01_PO_00_FR.txt.    INTERNATIONAL COURT OF JUSTICE


     REPORTS OF JUDGMENTS,
  ADVISORY OPINIONS AND ORDERS


 MARITIME DELIMITATION
  IN THE INDIAN OCEAN
       (SOMALIA v. KENYA)

     PRELIMINARY OBJECTIONS


   JUDGMENT OF 2 FEBRUARY 2017




          2017
   COUR INTERNATIONALE DE JUSTICE


       RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES


 DÉLIMITATION MARITIME
  DANS L’OCÉAN INDIEN
        (SOMALIE c. KENYA)

    EXCEPTIONS PRÉLIMINAIRES


     ARRÊT DU 2 FÉVRIER 2017

                                              Official citation :
                                 Maritime Delimitation in the Indian Ocean
                            (Somalia v. Kenya), Preliminary Objections, Judgment,
                                          I.C.J. Reports 2017, p. 3




                                            Mode officiel de citation :
                                  Délimitation maritime dans l’océan Indien
                              (Somalie c. Kenya), exceptions préliminaires, arrêt,
                                           C.I.J. Recueil 2017, p. 3




                                                                                 1115
                                                                 Sales number
                   ISSN 0074-4441                                No de vente :
                   ISBN 978-92-1-157313-8




5 CIJ1115.indb 2                                                                        13/12/17 08:55

                         2 FEBRUARY 2017

                             JUDGMENT




 MARITIME DELIMITATION
  IN THE INDIAN OCEAN
   (SOMALIA v. KENYA)
PRELIMINARY OBJECTIONS




 DÉLIMITATION MARITIME
  DANS L’OCÉAN INDIEN
   (SOMALIE c. KENYA)
EXCEPTIONS PRÉLIMINAIRES




                           2 FÉVRIER 2017

                              ARRÊT

                                                                                 3




                        TABLE DES MATIÈRES

                                                                        Paragraphes

Qualités                                                                      1-14
 I. Introduction                                                             15-30
 II. Première exception préliminaire : la compétence de la Cour             31-134

    A. Le mémorandum d’accord                                               36-106
       1. Le statut juridique du mémorandum d’accord au regard
          du droit international                                             36-50
       2. L’interprétation du mémorandum d’accord                           51-105
       3. Conclusion sur la question de savoir si la réserve contenue
          dans la déclaration que le Kenya a formulée en vertu du
          paragraphe 2 de l’article 36 est applicable du fait du
          mémorandum d’accord                                                  106
    B. La partie XV de la convention des Nations Unies sur le droit
       de la mer                                                           107-133
    C. Conclusion                                                              134
III. Seconde exception préliminaire : la recevabilité de la
     requête de la Somalie                                                 135-144
Dispositif                                                                     145




                                                                                 4

                                                                            4




              COUR INTERNATIONALE DE JUSTICE

                               ANNÉE 2017
                                                                                    2017
                                                                                  2 février
                               2 février 2017                                    Rôle général
                                                                                   no 161

               DÉLIMITATION MARITIME
                DANS L’OCÉAN INDIEN
                         (SOMALIE c. KENYA)


                   EXCEPTIONS PRÉLIMINAIRES



   Contexte géographique — Somalie et Kenya étant tous deux parties à la
convention des Nations Unies sur le droit de la mer — Paragraphe 8 de l’ar-
ticle 76 de la CNUDM — Rôle de la Commission des limites du plateau
continental — Article 4 de l’annexe II de la CNUDM — Annexe I du règle-
ment intérieur de la Commission des limites — Commission exigeant l’accord
préalable de tous les Etats parties aux différends terrestres ou maritimes non
résolus — Mémorandum d’accord de 2009 — Historique de la demande dépo-
sée par chaque Partie auprès de la Commission concernant la limite exté-
rieure du plateau continental au-delà de 200 milles marins — Chacune des
Parties ayant formulé puis levé une objection à l’examen de la demande de
l’autre par la Commission — Examen desdites demandes par la Commission.

                                      *
   Juridiction fondée sur les déclarations faites en vertu du paragraphe 2 de
l’article 36 du Statut de la Cour — Deux exceptions soulevées — Compé-
tence et recevabilité.

                                      *
   Première exception préliminaire du Kenya.
   Arguments du Kenya — Cour n’ayant pas compétence du fait de l’une des
réserves contenues dans la déclaration formulée par le Kenya en vertu de la
clause facultative — Différends au sujet desquels les Parties sont convenues
« d’avoir recours à un autre mode ou à d’autres modes de règlement » étant
exclus du champ de la compétence de la Cour — Mémorandum constituant

                                                                            5

                      délimitation maritime (arrêt)                           5

un accord à l’effet d’avoir recours à un tel autre mode de règlement — Dis-
positions pertinentes de la CNUDM sur le règlement des différends consti-
tuant également un accord quant à un mode de règlement.
   Analyse de la Cour — Statut juridique du mémorandum d’accord en droit
international — Signature du mémorandum et enregistrement au Secrétariat
de l’Organisation des Nations Unies — Mémorandum en tant que document
écrit dans lequel les Parties ont consigné certains points d’accord régis par le
droit international — Disposition relative à l’entrée en vigueur étant une
indication du caractère contraignant de cet instrument — Ministre somalien
de la planification nationale ayant été dûment autorisé à signer — Entrée en
vigueur du mémorandum à sa signature — Absence d’exigence de ratification
dans cet instrument — Mémorandum constituant un traité valide entré en
vigueur à sa signature et liant les Parties en droit international.
   Interprétation du mémorandum d’accord — Règles d’interprétation énon-
cées aux articles 31 et 32 de la convention de Vienne — Sens ordinaire,
contexte, objet et but devant être considérés comme un tout — Rôle de la
Commission des limites dans la délinéation de la limite extérieure du plateau
continental au-delà de 200 milles marins — Distinction entre délinéation et
délimitation.
   Intitulé du mémorandum d’accord — Signification de chacun de ses para-
graphes — Intitulé et cinq premiers paragraphes du mémorandum étant l’in-
dication d’un objectif — Mémorandum en tant qu’accord de non-objection
permettant à la Commission des limites de formuler ses recommandations
nonobstant l’existence d’un différend — Question de savoir si le sixième
paragraphe du mémorandum établit un mode de règlement agréé — Sixième
paragraphe visant uniquement le plateau continental — Fixation de la limite
extérieure du plateau continental au-delà de 200 milles marins étant sans
préjudice de la délimitation de la frontière maritime — Similarité entre le
libellé du paragraphe 1 de l’article 83 de la CNUDM et celui du sixième
paragraphe du mémorandum — Sixième paragraphe n’interdisant pas aux
Parties de négocier de bonne foi en vue de parvenir à un accord — Aucune
restriction temporelle énoncée à cet égard dans le sixième paragraphe —
Sixième paragraphe ne prescrivant pas de mode de règlement du diffé-
rend — Parties ne s’étant pas estimées tenues d’attendre les recommandations
de la Commission des limites avant d’engager des négociations — Interpré-
tation confirmée par les travaux préparatoires ainsi que par les circons-
tances dans lesquelles le mémorandum a été conclu — Initiative du
représentant spécial du Secrétaire général de l’Organisation des
Nations Unies pour la Somalie — Assistance de la Norvège — Conclusion
selon laquelle le mémorandum ne constitue pas un accord à l’effet « d’avoir
recours à un autre mode ou à d’autres modes de règlement » au sens de la
réserve à la déclaration formulée par le Kenya en vertu de la clause faculta-
tive — Réserve du Kenya ne trouvant pas à s’appliquer.
   Question de savoir si la partie XV de la CNUDM (intitulée « Règlement des
différends ») constitue un accord sur un mode de règlement du différend relatif
à la frontière maritime au sens de la réserve du Kenya — Economie générale
et dispositions de la partie XV — Article 282 — Sens ordinaire de l’article 282

                                                                              6

                      délimitation maritime (arrêt)                           6

couvrant l’accord sur la compétence de la Cour qui découle de déclarations
faites en vertu de la clause facultative — Interprétation confirmée par les tra-
vaux préparatoires — Procédure devant la Cour s’appliquant « au lieu » des
procédures prévues dans la section 2 de la partie XV — Partie XV n’établis-
sant pas d’« autre mode » de règlement au sens de la réserve du Kenya — Cour
donnant effet à l’intention reflétée dans la déclaration du Kenya en concluant
à sa compétence — Présente affaire ne se trouvant pas exclue, du fait de la
partie XV, du champ de l’acceptation de la juridiction de la Cour.
   Conclusion selon laquelle ni le mémorandum d’accord ni la partie XV de
la CNUDM n’entrent dans le champ de la réserve à la déclaration formulée
par le Kenya en vertu de la clause facultative — Rejet de l’exception pré-
liminaire d’incompétence soulevée par le Kenya.

                                       *
   Seconde exception préliminaire du Kenya.
   Deux moyens avancés par le Kenya pour contester la recevabilité de la
requête — Premier argument consistant à soutenir que les Parties sont conve-
nues dans le mémorandum d’accord de ne délimiter leur frontière par voie de
négociation qu’une fois achevé l’examen par la Commission des limites de
leurs demandes respectives — Cour ayant déjà conclu que le mémorandum
n’établissait pas un tel accord — Rejet du postulat sous-tendant l’exception —
Second argument consistant à plaider que le retrait par la Somalie de son
consentement à l’examen de la Commission des limites emportait violation du
mémorandum d’accord — Invocation de la doctrine des « mains propres » —
Conclusion de la Cour selon laquelle la violation d’un traité en cause dans une
affaire n’affecte pas en soi la recevabilité d’une requête — Nul besoin de
répondre d’une manière générale à la question de savoir si le comportement
d’un demandeur pourrait rendre la requête de ce dernier irrecevable — Rejet
de l’exception préliminaire d’irrecevabilité soulevée par le Kenya.


                                   ARRÊT

Présents : M. Abraham, président ; M. Yusuf, vice-président ; MM. Owada,
           Tomka, Bennouna, Cançado Trindade, Greenwood, Mmes Xue,
           Donoghue, M. Gaja, Mme Sebutinde, MM. Bhandari, Robinson,
           Crawford, Gevorgian, juges ; M. Guillaume, juge ad hoc ;
           M. Couvreur, greﬃer.

  En l’aﬀaire relative à la délimitation maritime dans l’océan Indien,
  entre
la République fédérale de Somalie,
représentée par
   S. Exc. M. Abdusalam Hadliyeh Omer, ministre des aﬀaires étrangères de la
      République fédérale de Somalie,

                                                                              7

                     délimitation maritime (arrêt)                           7

  comme agent ;
  S. Exc. M. Ali Said Faqi, ambassadeur de la République fédérale de Somalie
     auprès du Royaume de Belgique,
  comme coagent ;
  Mme Mona Al-Sharmani, avocate, conseillère juridique principale auprès du
     président de la République fédérale de Somalie,
  comme agent adjoint ;
  M. Paul S. Reichler, avocat au cabinet Foley Hoag LLP, membre des bar-
     reaux de la Cour suprême des Etats-Unis d’Amérique et du district de
     Columbia,
  M. Alain Pellet, professeur émérite à l’Université de Paris Ouest, Nanterre-
     La Défense, ancien membre et ancien président de la Commission du
     droit international, membre de l’Institut de droit international,
  M. Philippe Sands, Q.C., professeur de droit international à l’University
     College de Londres, avocat, Matrix Chambers (Londres),
  comme conseils et avocats ;
  M. Lawrence H. Martin, avocat au cabinet Foley Hoag LLP, membre des
     barreaux de la Cour suprême des Etats-Unis d’Amérique, du district de
     Columbia et du Commonwealth du Massachusetts,
  Mme Alina Miron, professeur de droit international à l’Université d’Angers,
  M. Edward Craven, avocat, Matrix Chambers (Londres),
  M. Nicholas M. Renzler, avocat au cabinet Foley Hoag LLP, membre des
     barreaux du district de Columbia et de l’Etat de New York,
  comme conseils ;
  Mme Lea Main-Klingst, Matrix Chambers (Londres),
  comme conseil auxiliaire ;
  M. Mohamed Omar, conseiller principal auprès du président de la Répu-
     blique fédérale de Somalie,
  M. Ahmed Ali Dahir, Attorney-General de la République fédérale de
     Somalie,
  S. Exc. M. l’ambassadeur Yusuf Garaad Omar, représentant permanent de la
     République fédérale de Somalie auprès de l’Organisation des Nations
     Unies (New York),
  l’Amiral Farah Ahmed Omar, ancien amiral de la marine somalienne et pré-
     sident de l’institut de recherche sur les aﬀaires maritimes de Mogadiscio,
  M. Daud Awes, porte-parole du président de la République fédérale de
     Somalie,
  M. Abubakar Mohamed Abubakar, directeur des aﬀaires maritimes au minis-
     tère des aﬀaires étrangères,
  comme conseillers ;
  Mme Kathryn Kalinowski, Foley Hoag LLP (Washington),
  Mme Nancy Lopez, Foley Hoag LLP (Washington),
  comme assistantes,
  et
la République du Kenya,
représentée par

                                                                             8

                   délimitation maritime (arrêt)                           8

M. Githu Muigai, professeur, E.G.H., S.C., Attorney-General de la Répu-
   blique du Kenya,
comme agent ;
S. Exc. Mme Rose Makena Muchiri, ambassadeur de la République du Kenya
   auprès du Royaume des Pays-Bas,
comme coagent ;
M. Vaughan Lowe, Q.C., membre du barreau d’Angleterre et du pays de
   Galles, professeur émérite de droit international à l’Université d’Oxford,
   membre de l’Institut de droit international,
M. Payam Akhavan, LL.M., S.J.D (Harvard), professeur de droit internatio-
   nal à l’Université McGill, membre du barreau de l’Etat de New York et du
   barreau du Haut-Canada, membre de la Cour permanente d’arbitrage,

M. Mathias Forteau, professeur à l’Université de Paris Ouest, Nanterre-
  La Défense, ancien membre de la Commission du droit international,
M. Alan Boyle, professeur de droit international à l’Université d’Edimbourg,
  membre du barreau d’Angleterre et du pays de Galles,
M. Karim A. A. Khan, Q.C., membre du barreau d’Angleterre et du pays de
  Galles,
comme conseils et avocats ;
Mme Amy Sander, membre du barreau d’Angleterre et du pays de Galles,
Mme Philippa Webb, maître de conférences en droit international public au
  King’s College (Londres), membre du barreau d’Angleterre et du pays de
  Galles et du barreau de New York,
M. Eirik Bjorge, assistant de recherche en droit à l’Université d’Oxford,
comme conseils ;
M. Amos Wako, sénateur, président de la commission permanente du Sénat
  chargée des aﬀaires juridiques et des droits de l’homme,
M. Samuel Chepkonga, président de la commission parlementaire de la jus-
  tice et des aﬀaires juridiques,
Mme Juster Nkoroi, E.B.S., chef du service des frontières internationales du
  Kenya,
M. Michael Guchayo Gikuhi, directeur au service des frontières internatio-
  nales du Kenya,
Mme Njeri Wachira, chef de la division du droit international, bureau de
  l’Attorney-General et ministère de la justice,
Mme Stella Munyi, directrice de la division juridique, ministère des aﬀaires
  étrangères,
Mme Stella Orina, directrice adjointe, ministère des aﬀaires étrangères,
M. Rotiken Kaitikei, diplomate, ministère des aﬀaires étrangères,
Mme Pauline Mcharo, Senior Principal State Counsel, bureau de l’Attorney-
  General et ministère de la justice,
Mme Wanjiku Wakogi, conseillère en gouvernance, bureau de l’Attorney-
  General et ministère de la justice,
M. Samuel Kaumba, State Counsel, bureau de l’Attorney-General et ministère
  de la justice,
M. Hudson Andambi, ministère de l’énergie,
comme conseillers,


                                                                           9

                           délimitation maritime (arrêt)                               9

  La Cour,
  ainsi composée,
  après délibéré en chambre du conseil,
  rend l’arrêt suivant :
   1. Le 28 août 2014, le Gouvernement de la République fédérale de Somalie
(dénommée ci-après la « Somalie ») a déposé au Greﬀe de la Cour une requête
introductive d’instance contre la République du Kenya (dénommée ci-après le
« Kenya ») au sujet d’un diﬀérend portant sur « l’établissement de la frontière
maritime unique séparant la Somalie et le Kenya dans l’océan Indien et délimi-
tant la mer territoriale, la zone économique exclusive … et le plateau continental,
y compris la partie de celui-ci qui s’étend au-delà de la limite des 200 milles marins ».
    Dans sa requête, la Somalie entend fonder la compétence de la Cour sur les
déclarations faites par elle-même le 11 avril 1963 et par le Kenya le 19 avril 1965
en vertu du paragraphe 2 de l’article 36 du Statut de la Cour.
    2. Conformément au paragraphe 2 de l’article 40 du Statut, le greﬃer a
immédiatement communiqué la requête au Gouvernement du Kenya ; en appli-
cation du paragraphe 3 du même article, tous les autres Etats admis à ester
devant la Cour ont été informés du dépôt de la requête.
    3. La Cour ne comptant sur le siège aucun juge de nationalité kényane, le
Kenya s’est prévalu du droit que lui confère le paragraphe 2 de l’article 31 du
Statut de procéder à la désignation d’un juge ad hoc pour siéger en l’aﬀaire ; il a
désigné M. Gilbert Guillaume.
    4. Par ordonnance du 16 octobre 2014, le président a ﬁxé au 13 juillet 2015 et
au 27 mai 2016, respectivement, les dates d’expiration des délais pour le dépôt
d’un mémoire par la Somalie et d’un contre-mémoire par le Kenya. La Somalie
a déposé son mémoire dans le délai ainsi prescrit.
    5. Le 7 octobre 2015, dans le délai ﬁxé au paragraphe 1 de l’article 79 du
Règlement, le Kenya a soulevé des exceptions préliminaires à la compétence de
la Cour et à la recevabilité de la requête. En conséquence, par ordonnance du
9 octobre 2015, la Cour, constatant que la procédure sur le fond était suspendue
en application du paragraphe 5 de l’article 79 du Règlement, et compte tenu de
l’instruction de procédure V, a ﬁxé au 5 février 2016 la date d’expiration du délai
dans lequel la Somalie pourrait présenter un exposé écrit contenant ses observa-
tions et conclusions sur les exceptions préliminaires soulevées par le Kenya. La
Somalie a déposé son exposé dans le délai ainsi prescrit, et l’aﬀaire s’est alors
trouvée en état pour ce qui est des exceptions préliminaires.
    6. Sur les instructions données par la Cour en vertu de l’article 43 de son
Règlement, le greﬃer a adressé aux Etats parties à la convention des Nations Unies
sur le droit de la mer la notiﬁcation prévue au paragraphe 1 de l’article 63 du
Statut. Il a en outre adressé à l’Union européenne, qui est aussi partie à ladite
convention, la notiﬁcation prévue au paragraphe 2 de l’article 43 du Règlement,
tel qu’adopté le 29 septembre 2005, en demandant à cette organisation de lui
faire savoir si elle entendait présenter des observations en vertu de la disposition
précitée. En réponse, le directeur général du service juridique de la Commission
européenne a indiqué que la Commission, qui représente l’Union européenne,
n’avait pas l’intention de présenter des observations en l’espèce.

  7. Par une communication en date du 21 janvier 2016, le Gouvernement de la
République de Colombie, se référant au paragraphe 1 de l’article 53 du Règle-


                                                                                      10

                       délimitation maritime (arrêt)                            10

ment, a demandé à recevoir des exemplaires des pièces de procédure et docu-
ments annexés produits en l’espèce. S’étant renseignée auprès des Parties
conformément à la disposition susvisée, la Cour a décidé, compte tenu de l’ob-
jection élevée par l’une des Parties, qu’il n’était pas approprié d’accéder à cette
demande. Par une lettre en date du 17 mars 2016, le greﬃer a dûment commu-
niqué cette décision au Gouvernement colombien et aux Parties.
   8. Conformément au paragraphe 2 de l’article 53 de son Règlement, la Cour,
après s’être renseignée auprès des Parties, a décidé que des exemplaires des
pièces de procédure et documents annexés seraient rendus accessibles au public
à l’ouverture de la procédure orale.
   9. Des audiences publiques sur les exceptions préliminaires soulevées par le
Kenya ont été tenues du lundi 19 au vendredi 23 septembre 2016, au cours des-
quelles ont été entendus en leurs plaidoiries :
  Pour le Kenya :    M. Githu Muigai,
                     M. Payam Akhavan,
                     M. Karim A. A. Khan,
                     M. Mathias Forteau,
                     S. Exc. Mme Rose Makena Muchiri,
                     M. Alan Boyle,
                     M. Vaughan Lowe.
  Pour la Somalie : Mme Mona Al-Sharmani,
                    M. Alain Pellet,
                    M. Paul S. Reichler,
                    M. Philippe Sands.
   10. A l’audience, des questions ont été posées aux Parties par un membre de
la Cour, auxquelles il a été répondu par écrit dans le délai ﬁxé par le président
conformément au paragraphe 4 de l’article 61 du Règlement. En application de
l’article 72 du Règlement, chacune des Parties a présenté des observations sur les
réponses écrites fournies par la Partie adverse.

                                        *
  11. Dans la requête, les demandes ci-après ont été présentées par la Somalie :
         « La Cour est priée de déterminer, sur la base du droit international,
     l’intégralité du tracé de la frontière maritime unique départageant l’en-
     semble des espaces maritimes relevant de la Somalie et du Kenya dans
     l’océan Indien, y compris sur le plateau continental au-delà de
     200 milles marins.
         La Somalie demande en outre à la Cour de déterminer les coordonnées
     géographiques précises de la frontière maritime unique dans l’océan Indien. »
  12. Au cours de la procédure écrite sur le fond, les conclusions ci-après ont été
présentées au nom du Gouvernement de la Somalie dans le mémoire :
       « Compte tenu des éléments de fait et de droit mentionnés dans le pré-
     sent mémoire, la Somalie prie respectueusement la Cour :
     1. De déterminer, sur la base du droit international, l’intégralité du
         tracé de la frontière maritime entre la Somalie et le Kenya dans l’océan
         Indien, y compris sur le plateau continental au-delà de 200 milles
         marins.

                                                                                11

                       délimitation maritime (arrêt)                               11

     2. D’établir que la frontière maritime entre la Somalie et le Kenya dans
        l’océan Indien suit une ligne reliant les points dont les coordonnées géo-
        graphiques sont les suivantes :

               Point no                    Latitude                Longitude
                    1
                                       1° 39ʹ 44,07ʺ S          41° 33ʹ 34,57ʺ E
                (TFT)
                    2                  1° 40ʹ 05,92ʺ S          41° 34ʹ 05,26ʺ E
                    3                  1° 41ʹ 11,45ʺ S          41° 34ʹ 06,12ʺ E
                    4                  1° 43ʹ 09,34ʺ S          41° 36ʹ 33,52ʺ E
                    5                  1° 43ʹ 53,72ʺ S          41° 37ʹ 48,21ʺ E
                    6                  1° 44ʹ 09,28ʺ S          41° 38ʹ 13,26ʺ E
                    7
             (intersection
                                       1° 47ʹ 54,60ʺ S          41° 43ʹ 36,04ʺ E
           de la limite des
          12 [milles marins])
                    8                  2° 19ʹ 01,09ʺ S          42° 28ʹ 10,27ʺ E
                    9                  2° 30ʹ 56,65ʺ S          42° 46ʹ 18,90ʺ E
                   10
             (intersection
                                       3° 34ʹ 57,05ʺ S          44° 18ʹ 49,83ʺ E
           de la limite des
         200 [milles marins])
                   11
             (intersection
                                       5° 00ʹ 25,71ʺ S          46° 22ʹ 33,36ʺ E
           de la limite des
         350 [milles marins])

     3. De dire et juger que, par son comportement dans la zone litigieuse,
         le Kenya a violé ses obligations internationales concernant la souverai-
         neté ainsi que les droits et la juridiction souverains de la Somalie, et que,
         en vertu du droit international, il est tenu de remédier à l’ensemble
         du préjudice subi par la Somalie, entre autres en communiquant à
         celle-ci toutes les données sismiques recueillies dans les zones dont la
         Cour aura jugé qu’elles relèvent de la souveraineté et/ou des droits et de
         la juridiction souverains de la Somalie, et de réparer l’intégralité
         du préjudice subi par celle-ci, sous forme du versement d’indemnités
         appropriées.
        (Toutes les coordonnées géographiques ont été établies sur la base du
     système géodésique WGS 84.) »
  13. Les conclusions ci-après ont été présentées au nom du Gouvernement du
Kenya dans les exceptions préliminaires :
       « Pour les raisons exposées ci-dessus, le Kenya prie respectueusement la
    Cour, conformément au paragraphe 9 de l’article 79 du Règlement, de dire
    et juger que :
    elle n’a pas compétence à l’égard des demandes présentées par la Somalie
    contre le Kenya, qui sont en outre irrecevables et sont en conséquence
    rejetées. »

                                                                                   12

                       délimitation maritime (arrêt)                           12

  Les conclusions ci-après ont été présentées au nom du Gouvernement de la
Somalie dans l’exposé écrit contenant ses observations et conclusions sur les
exceptions préliminaires soulevées par le Kenya :
        « Pour les raisons exposées ci-dessus, la Somalie prie respectueusement la
     Cour :
     1) de rejeter les exceptions préliminaires soulevées par la République du
         Kenya ; et
     2) de déclarer qu’elle a compétence pour connaître de la requête déposée
         par la République fédérale de Somalie. »
   14. Lors de la procédure orale sur les exceptions préliminaires, les conclu-
sions ci-après ont été présentées par les Parties :
Au nom du Gouvernement du Kenya,
à l’audience du 21 septembre 2016 :
        « La République du Kenya prie respectueusement la Cour de dire et
     juger que :
     elle n’a pas compétence à l’égard des demandes présentées par la Somalie
     contre le Kenya, qui sont en outre irrecevables et sont en conséquence
     rejetées. »
Au nom du Gouvernement de la Somalie,
à l’audience du 23 septembre 2016 :
        « Sur la base des arguments formulés dans son exposé écrit du
     5 février 2016, ainsi qu’à l’audience, la Somalie prie respectueusement la
     Cour :
     1. de rejeter les exceptions préliminaires soulevées par la République du
         Kenya ; et
     2. de déclarer qu’elle a compétence pour connaître de la requête déposée
         par la République fédérale de Somalie. »

                                         *
                                     *       *

                               I. Introduction

   15. La Somalie et le Kenya sont deux Etats d’Afrique de l’Est dont les
côtes sont adjacentes. Située dans la corne de l’Afrique, la Somalie par-
tage une frontière avec le Kenya au sud-ouest, l’Ethiopie à l’ouest et Dji-
bouti au nord-ouest. Sa côte septentrionale donne sur le golfe d’Aden et
sa côte orientale, sur l’océan Indien. Le Kenya, quant à lui, partage une
frontière terrestre avec la Somalie au nord-est, l’Ethiopie au nord, le Sou-
dan du Sud au nord-ouest, l’Ouganda à l’ouest et la Tanzanie au sud. Son
littoral donne sur l’océan Indien.
   16. Le Kenya et la Somalie ont tous deux signé la convention des
Nations Unies sur le droit de la mer (dénommée ci-après la « CNUDM »
ou la « convention ») le 10 décembre 1982. Ils l’ont ratiﬁée le 2 mars et le
24 juillet 1989, respectivement, et la convention est entrée en vigueur à

                                                                               13

                     délimitation maritime (arrêt)                        13

leur égard le 16 novembre 1994. Selon le paragraphe 8 de l’article 76 de la
CNUDM, l’Etat partie qui entend ﬁxer la limite extérieure de son plateau
continental au-delà de 200 milles marins doit présenter des informations
sur celle-ci à la Commission des limites du plateau continental (dénom-
mée ci-après la « Commission des limites » ou la « Commission »). La
Commission a pour fonction d’adresser aux Etats côtiers des recomman-
dations sur des questions concernant la ﬁxation de la limite extérieure de
leur plateau continental au-delà de 200 milles marins (voir le para-
graphe 66 ci-dessous). Aux termes de l’article 4 de l’annexe II de la
CNUDM, l’Etat partie souhaitant ﬁxer ladite limite doit soumettre à la
Commission les informations requises « dès que possible et, en tout état
de cause, dans un délai de dix ans à compter de l’entrée en vigueur de la
Convention » à son endroit.
   En mai 2001, compte tenu des diﬃcultés rencontrées par certains Etats
en développement pour se conformer aux exigences de l’article 4 de l’an-
nexe II de la CNUDM, il a été décidé à la onzième réunion des Etats
parties à la convention que, pour les Etats à l’égard desquels celle-ci était
entrée en vigueur avant le 13 mai 1999, le délai décennal (visé à l’article 4
de l’annexe II) serait réputé avoir commencé à courir le 13 mai 1999 (voir
doc. SPLOS/72). En conséquence, le délai de dix ans dans lequel ces Etats
pouvaient adresser leurs demandes respectives à la Commission des
limites devait venir à expiration le 13 mai 2009. Le Kenya et la Somalie
étaient au nombre des Etats soumis à ce délai. En juin 2008, à leur
dix-huitième réunion, les Etats parties à la CNUDM ont décidé qu’il
pourrait être satisfait au délai décennal en soumettant au Secrétaire géné-
ral de l’Organisation des Nations Unies des informations préliminaires
indicatives sur la limite extérieure du plateau continental au-delà de
200 milles marins (voir doc. SPLOS/183).
   Dans le cas d’espaces maritimes faisant l’objet d’un diﬀérend, l’an-
nexe I du règlement intérieur de la Commission des limites, intitulée
« Demandes relatives à des diﬀérends entre Etats dont les côtes sont
adjacentes ou se font face, ou relatives à d’autres diﬀérends maritimes ou
terrestres non résolus », précise que la Commission ne peut examiner des
demandes touchant de tels espaces sans l’accord préalable de tous les
Etats concernés (voir les paragraphes 68 et 69 ci-après). En particulier,
l’alinéa a) de l’article 5 de cette annexe se lit comme suit :
      « Dans le cas où il existe un diﬀérend terrestre ou maritime, la
    Commission n’examine pas la demande présentée par un Etat partie
    à ce diﬀérend et ne se prononce pas sur cette demande. Toutefois,
    avec l’accord préalable de tous les Etats parties à ce diﬀérend, la
    Commission peut examiner une ou plusieurs demandes concernant
    des régions visées par le diﬀérend. »
   17. Le 7 avril 2009, le ministre kényan des aﬀaires étrangères et le
ministre somalien de la planiﬁcation nationale et de la coopération interna-
tionale ont signé un « Mémorandum d’accord entre le Gouvernement de la
République du Kenya et le Gouvernement fédéral de transition de la Répu-

                                                                          14

                      délimitation maritime (arrêt)                         14

blique somalienne, par lequel chacun s’engage[ait] à ne pas objecter aux
communications de l’autre à la Commission des limites du plateau conti-
nental sur les limites extérieures du plateau continental au-delà de 200 milles
marins » (dénommé ci-après le « mémorandum d’accord » ou le « mémoran-
dum ») ; le texte de ce mémorandum est reproduit au paragraphe 37 ci-
dessous. Le 14 avril 2009, la Somalie a communiqué au Secrétaire général de
l’Organisation des Nations Unies des informations préliminaires indicatives
sur la limite extérieure du plateau continental au-delà de 200 milles marins,
en y joignant copie du mémorandum. Le 6 mai 2009, le Kenya a déposé
auprès de la Commission sa demande concernant la limite du plateau conti-
nental au-delà de 200 milles marins. Le 3 septembre 2009, à la vingt-
quatrième session de la Commission, il en a fait une présentation orale.
   18. Le mémorandum d’accord a été enregistré par le Secrétariat de
l’Organisation des Nations Unies le 11 juin 2009, à la demande du Kenya.
Le 19 août 2009, dans une lettre adressée au Secrétaire général de l’Orga-
nisation, le premier ministre somalien s’est référé au mémorandum d’ac-
cord et a réaﬃrmé le consentement de la Somalie à ce que la Commission
des limites examine la communication kényane. Toutefois, ainsi qu’il sera
exposé plus en détail ci-après (voir le paragraphe 38), le représentant per-
manent de la Somalie auprès de l’Organisation des Nations Unies a, par
une lettre en date du 2 mars 2010, fait suivre une lettre du premier ministre
somalien datée du 10 octobre 2009 informant le Secrétaire général de
l’Organisation que le mémorandum avait été rejeté par le Parlement fédé-
ral de transition de la Somalie, et demandant que cet instrument soit
considéré « comme non opposable ».
   19. Le 4 février 2014, le ministre somalien des aﬀaires étrangères et de
la coopération internationale a adressé deux lettres au Secrétaire général
de l’Organisation des Nations Unies. Dans la première, la Somalie objec-
tait à l’enregistrement au Secrétariat de l’Organisation, qui avait eu lieu
près de cinq ans plus tôt, de ce qu’elle désignait comme le « prétendu
mémorandum d’accord ». Dans la seconde, la Somalie objectait à l’exa-
men, par la Commission des limites, de la demande du Kenya, au motif
qu’il existait entre eux un diﬀérend relatif à la frontière maritime et que le
mémorandum était « nul et non avenu ».
   20. Compte tenu de l’objection de la Somalie, la Commission des
limites a déclaré à sa trente-quatrième session (tenue du 27 janvier au
14 mars 2014) qu’elle « n’était pas encore en mesure de créer [une]
sous-commission » chargée d’examiner la demande kényane.
   21. Les Parties se sont ensuite engagées dans des négociations à propos
de diverses questions de délimitation maritime. Leurs ministres des
aﬀaires étrangères se sont rencontrés le 21 mars 2014 et sont convenus à
cette occasion qu’une réunion technique se tiendrait entre les fonction-
naires compétents. Une première réunion bilatérale s’est ainsi tenue à
Nairobi les 26 et 27 mars 2014, puis une deuxième les 28 et 29 juillet 2014,
à laquelle ont participé les ministres des aﬀaires étrangères des deux Etats.
Les Parties sont convenues de se retrouver les 25 et 26 août 2014 pour une
troisième réunion, mais celle-ci n’a jamais eu lieu.

                                                                            15

                     délimitation maritime (arrêt)                        15

   22. Compte tenu d’un changement partiel dans la composition de la
Commission des limites depuis la vingt-quatrième session tenue en 2009
(lors de laquelle le Kenya avait fait la première présentation orale de sa
demande), le Gouvernement kényan a, par une note verbale en date du
7 juillet 2014, demandé à la Commission de lui permettre de faire une
nouvelle présentation orale. Celle-ci a eu lieu le 3 septembre 2014, à la
trente-cinquième session de la Commission. Prenant note de cette présen-
tation, la Commission a renouvelé sa décision, prise à sa trente-quatrième
session (voir le paragraphe 20 ci-dessus), de reporter son examen de la
demande kényane.
   23. Le 21 juillet 2014, la Somalie a déposé auprès de la Commission
des limites sa demande concernant la limite extérieure du plateau conti-
nental au-delà de 200 milles marins.
   24. Le 28 août 2014, la Somalie a déposé au Greﬀe de la Cour une
requête introductive d’instance contre le Kenya.
   25. Par une note verbale en date du 24 octobre 2014 adressée au Secré-
taire général de l’Organisation des Nations Unies, le Kenya, se référant
aux communications de la Somalie du 4 février 2014 (voir le para-
graphe 19 ci-dessus), a protesté contre « les actes de la République fédé-
rale de Somalie » visant à empêcher la Commission des limites d’examiner
sa demande. Par une autre note verbale adressée au Secrétaire général en
date du 4 mai 2015, il a, à son tour, « ém[is] une objection à ce que la
Commission examine la demande de la Somalie ». Toutefois, dans une
note verbale au Secrétaire général en date du 30 juin 2015, il a levé son
objection à l’examen de la demande somalienne par la Commission.
   26. Le 7 juillet 2015, la Somalie a adressé au Secrétaire général de l’Or-
ganisation des Nations Unies une lettre dans laquelle elle levait son objec-
tion à l’examen de la demande kényane par la Commission des limites. Le
16 juillet 2015, elle a communiqué à la Commission une version modiﬁée
du résumé de sa demande, en lieu et place de la version antérieure qu’elle
avait soumise le 21 juillet 2014.
   27. A la trente-neuvième session de la Commission des limites, qui s’est
tenue à New York d’octobre à décembre 2015, une sous-commission s’est
réunie pour débuter ses travaux sur la demande du Kenya. Elle en a
entrepris l’examen scientiﬁque et technique en février et mars 2016. Elle a
poursuivi son examen de la demande aux mois de juillet et d’août, puis
d’octobre et de novembre 2016, et compte le reprendre lors de sa quarante-
troisième session en février 2017.
   Pour ce qui est de sa demande, la Somalie en a fait une présentation le
22 juillet 2016 lors de la quarante et unième session de la Commission,
qui a décidé de reporter son examen jusqu’au moment où son tour vien-
drait, les demandes étant examinées dans l’ordre où elles ont été reçues.

                                     *
  28. La Somalie invoque, comme base de compétence en la présente
espèce, les déclarations faites par le Kenya et elle-même en vertu du para-

                                                                          16

                     délimitation maritime (arrêt)                        16

graphe 2 de l’article 36 du Statut de la Cour. Elle a déposé sa déclaration
auprès du Secrétaire général de l’Organisation des Nations Unies le
11 avril 1963, et le Kenya a fait de même le 19 avril 1965. Selon elle,
« [a]ucune condition ou réserve visant l’une ou l’autre de ces déclarations
ne s’applique ».
   29. Le Kenya a toutefois soulevé, en application de l’article 79 du
Règlement, deux exceptions préliminaires, dont l’une a trait à la compé-
tence de la Cour et l’autre à la recevabilité de la requête.
   30. La Cour se penchera tout d’abord sur l’exception d’incompétence
soulevée par le Kenya.

                  II. Première exception préliminaire :
                       la compétence de la Cour
   31. Dans sa première exception préliminaire, le Kenya aﬃrme que
l’une des réserves à sa déclaration d’acceptation de la juridiction obliga-
toire de la Cour trouve à s’appliquer en l’espèce. Le passage pertinent de
sa déclaration se lit comme suit :
       « [L]a République du Kenya …, conformément au paragraphe 2 de
    l’article 36 du Statut de la Cour internationale de Justice, … accepte
    sous condition de réciprocité — et ce jusqu’à ce qu’il soit donné noti-
    ﬁcation de l’abrogation de cette acceptation —, comme obligatoire
    de plein droit et sans convention spéciale, la juridiction de la Cour
    sur tous les diﬀérends nés après le 12 décembre 1963 concernant des
    situations ou des faits postérieurs à cette date, autres que :
       1. Les diﬀérends au sujet desquels les parties en cause auraient
    convenu ou conviendraient d’avoir recours à un autre mode ou à
    d’autres modes de règlement… » (Recueil des traités des Nations
    Unies (RTNU), vol. 531, p. 115.)
   32. Le Kenya soutient que sa réserve s’applique pour deux raisons.
Premièrement, il aﬃrme que, dans le mémorandum d’accord (voir le
paragraphe 17 ci-dessus), les Parties sont convenues de régler leur diﬀé-
rend relatif à leur frontière maritime autrement qu’en estant devant la
Cour, à savoir par la voie d’un accord devant être conclu entre elles après
que la Commission des limites leur aura adressé ses recommandations sur
le tracé de la limite extérieure du plateau continental au-delà de 200 milles
marins.
   33. Deuxièmement, le Kenya fait valoir que la partie XV de la
CNUDM prescrit des modes de règlement des diﬀérends relatifs à l’inter-
prétation ou à l’application de cette convention, à laquelle les deux Etats
sont parties. Il soutient que, aucune d’elles n’ayant fait une déclaration à
l’eﬀet de choisir l’un ou plusieurs des modes de règlement visés au para-
graphe 1 de l’article 287 de la CNUDM, les Parties sont, selon le para-
graphe 3 de cet article, réputées avoir accepté de recourir à la procédure
d’arbitrage prévue à l’annexe VII de la convention pour régler de tels dif-

                                                                          17

                     délimitation maritime (arrêt)                       17

férends. Le Kenya considère que les dispositions pertinentes de la
CNUDM sur le règlement des diﬀérends constituent de ce fait un accord
à l’eﬀet « d’avoir recours à un autre mode ou à d’autres modes de règle-
ment » au sens de sa réserve, qui trouve donc à s’appliquer dans la pré-
sente espèce.
   34. Pour sa part, la Somalie soutient que le mémorandum d’accord
ne prescrit pas de mode de règlement du diﬀérend existant entre les
Parties en matière de délimitation, et donc que la réserve du Kenya ne
trouve pas à s’appliquer dans la présente aﬀaire. La Somalie conteste
également l’assertion du Kenya selon laquelle la partie XV de la CNUDM
entrerait elle aussi dans le champ de la réserve formulée par celui-ci.
Elle estime que l’acceptation par les Parties de la juridiction de la
Cour — exprimée à travers leurs déclarations en vertu du paragraphe 2 de
l’article 36 du Statut — a, en application de l’article 282 de la CNUDM,
priorité sur les procédures visées dans la section 2 de la partie XV.
   35. La Cour examinera tout d’abord le mémorandum d’accord et la
question de savoir si cet instrument entre dans le champ de la réserve du
Kenya. Elle commencera par analyser le statut juridique du mémoran-
dum en droit international. Si elle conclut à la validité de cet instrument,
elle en entreprendra l’interprétation puis en précisera les eﬀets éventuels
sur sa compétence en l’espèce. Si elle estime que le mémorandum ne rend
pas applicable, dans la présente aﬀaire, la réserve à la déclaration formu-
lée par le Kenya en vertu de la clause facultative contenue au para-
graphe 2 de l’article 36 de son Statut, la Cour traitera l’argument de cet
Etat tendant à écarter en l’espèce sa compétence en raison des disposi-
tions de la partie XV de la CNUDM.

                       A. Le mémorandum d’accord
1. Le statut juridique du mémorandum d’accord en droit international
  36. Ainsi qu’il a été noté plus haut (voir le paragraphe 17), le 7 avril
2009, le ministre des aﬀaires étrangères du Gouvernement kényan et le
ministre de la planiﬁcation nationale et de la coopération internationale
du Gouvernement fédéral de transition de la Somalie ont signé un
    « Mémorandum d’accord entre le Gouvernement de la République
    du Kenya et le Gouvernement fédéral de transition de la République
    somalienne, par lequel chacun s’engage[ait] à ne pas objecter aux
    communications de l’autre à la Commission des limites du plateau
    continental sur les limites extérieures du plateau continental au-delà
    de 200 milles marins ».
En juin 2009, le Kenya a soumis le mémorandum d’accord au Secrétariat
de l’Organisation des Nations Unies pour enregistrement et publication
en application de l’article 102 de la Charte des Nations Unies. Le Secré-
tariat a enregistré ce mémorandum le 11 juin 2009 et l’a publié dans le
Recueil des traités des Nations Unies (RTNU, vol. 2599, p. 35).

                                                                         18

                      délimitation maritime (arrêt)                        18

   37. Le mémorandum d’accord se compose de sept paragraphes non
numérotés. Aﬁn de faciliter leur identiﬁcation, la Cour estime opportun
de désigner chacun d’entre eux par un numéro dans le cadre de son ana-
lyse. Elle juge également utile de reproduire l’intégralité de cet instrument.
Celui-ci se lit comme suit :
       « Mémorandum d’accord entre le Gouvernement de la République
    du Kenya et le Gouvernement fédéral de transition de la République
    somalienne, par lequel chacun s’engage à ne pas objecter aux com-
    munications de l’autre à la Commission des limites du plateau conti-
    nental sur les limites extérieures du plateau continental au-delà de
    200 milles marins
       [1] Le Gouvernement de la République du Kenya et le Gouverne-
    ment fédéral de transition de la République somalienne, dans un
    esprit de coopération et d’entente mutuelle, sont convenus de
    conclure le présent Mémorandum d’accord :
       [2] La délimitation du plateau continental entre la République du
    Kenya et la République somalienne (ci-après dénommées collective-
    ment « les deux Etats côtiers ») n’a pas encore été ﬁxée. Cette ques-
    tion non encore résolue de délimitation entre les deux Etats côtiers
    doit être considérée comme un diﬀérend maritime. Les revendica-
    tions des deux Etats côtiers couvrent une zone de chevauchement du
    plateau continental qui constitue la « zone en litige ».
       [3] Les deux Etats côtiers sont conscients que l’établissement des
    limites extérieures du plateau continental au-delà de 200 milles
    marins est sans préjudice de la question de la délimitation du plateau
    continental entre des Etats ayant des littoraux adjacents ou qui se
    font face. Bien que les deux Etats côtiers aient des intérêts divergents
    en ce qui concerne la délimitation du plateau continental dans la
    zone en litige, ils ont un sérieux intérêt commun à établir les limites
    extérieures du plateau continental au-delà de 200 milles marins, sans
    préjudice de la future délimitation du plateau continental entre les
    deux Etats. Sur cette base, les deux Etats côtiers sont déterminés à
    travailler ensemble à la sauvegarde et à la promotion de leur intérêt
    commun en ce qui concerne l’établissement des limites extérieures du
    plateau continental au-delà de 200 milles marins.
       [4] Avant le 13 mai 2009, le Gouvernement fédéral de transition de
    la République somalienne entend soumettre au Secrétaire général des
    Nations Unies des informations préliminaires indiquant les limites
    extérieures du plateau continental au-delà de 200 milles marins.
    Cette communication pourrait comprendre la zone en litige. Celle-ci
    aura uniquement pour but de se conformer à la période mentionnée
    à l’article 4 de l’annexe II de la Convention des Nations Unies sur le
    droit de la mer. Elle n’inﬂuera pas sur les positions des deux Etats
    côtiers en ce qui concerne le diﬀérend qui les oppose et sera sans
    préjudice de la future délimitation des frontières maritimes dans la
    zone en litige, y compris la délimitation du plateau continental

                                                                           19

                      délimitation maritime (arrêt)                        19

    au-delà de 200 milles marins. Sur la base de cet accord, la Répu-
    blique du Kenya ne voit aucune objection à faire ﬁgurer les zones en
    litige dans la communication par la République somalienne des
    informations préliminaires indiquant les limites extérieures du pla-
    teau continental au-delà de 200 milles marins.
       [5] Les deux Etats côtiers conviennent que, à un moment appro-
    prié, dans le cas de la République du Kenya avant le 13 mai 2009,
    chacun d’eux soumettra séparément une communication à la Com-
    mission des limites du plateau continental (dénommée ci-après « la
    Commission »), qui peut comprendre la zone en litige, demandant à
    la Commission de formuler des recommandations à l’égard des
    limites extérieures du plateau continental au-delà de 200 milles
    marins, sans tenir compte des frontières maritimes qui les séparent.
    Les deux Etats côtiers donnent par la présente leur consentement
    préalable à l’examen par la Commission de ces communications por-
    tant sur la zone en litige. Les communications formulées devant la
    Commission et les recommandations approuvées par cette dernière à
    cet égard n’inﬂuenceront pas la position adoptée par les deux Etats
    côtiers concernant le diﬀérend maritime qui les oppose et seront sans
    préjudice de la future délimitation des frontières maritimes dans la
    zone en litige, y compris la délimitation du plateau continental
    au-delà de 200 milles marins.
       [6] La délimitation des frontières maritimes dans les zones en litige,
    y compris la délimitation du plateau continental au-delà de 200 milles
    marins, fera l’objet d’un accord entre les deux Etats côtiers sur la
    base du droit international après que la Commission aura achevé
    l’examen des communications séparées eﬀectuées par chacun des
    deux Etats côtiers et formulé ses recommandations aux deux Etats
    côtiers concernant l’établissement des limites extérieures du plateau
    continental au-delà de 200 milles marins.
       [7] Le présent Mémorandum d’accord entrera en vigueur à sa
    signature.
       EN FOI DE QUOI, les soussignés, dûment autorisés par leurs
    Gouvernements respectifs, ont signé le présent Mémorandum d’ac-
    cord.
       FAIT à Nairobi le sept avril deux mille neuf en deux exemplaires
    en langue anglaise, les deux textes faisant également foi. »
  38. Dans les mois qui ont suivi sa signature, le mémorandum d’accord
a suscité une certaine controverse en Somalie. Après avoir débattu à son
sujet, le Parlement fédéral de transition de la Somalie l’a rejeté le 1er août
2009. Dans une lettre datée du 10 octobre 2009 adressée au Secrétaire
général de l’Organisation des Nations Unies, qui n’a toutefois été trans-
mise à celui-ci que sous le couvert d’une lettre du représentant permanent
de la Somalie auprès de l’Organisation datée du 2 mars 2010, le premier
ministre du Gouvernement fédéral de transition a informé le Secré-


                                                                           20

                      délimitation maritime (arrêt)                         20

taire général de ce rejet, et a demandé « aux services compétents de
l’Organisation … de prendre note de cette situation et de considérer le
mémorandum d’accord comme non opposable ». Plusieurs années plus
tard, dans une lettre en date du 4 février 2014 adressée au Secrétaire géné-
ral de l’Organisation, le ministre somalien des aﬀaires étrangères et de
la coopération internationale a déclaré qu’« aucun Mémorandum d’accord
n’[était] en vigueur », en faisant valoir que le Parlement somalien avait
refusé de ratiﬁer cet instrument. Dans cette lettre, le ministre se référait au
droit international coutumier reﬂété selon lui à l’article 7 de la convention
de Vienne de 1969 sur le droit des traités (dénommée ci-après la « conven-
tion de Vienne »), disposition qui traite des circonstances dans lesquelles
une personne peut, par la production de « pleins pouvoirs » ou d’une autre
manière, conclure un traité au nom d’un Etat. Il aﬃrmait que le ministre
signataire du mémorandum d’accord « n’a[vait] pas produit les documents
appropriés établissant son pouvoir de représenter la République de
Somalie aux ﬁns de convenir du texte du Mémorandum ». Il ajoutait que
la Somalie n’avait pas coutume d’autoriser ledit ministre à « conclure des
accords bilatéraux contraignants sur la délimitation maritime [ou] la pré-
sentation de demandes à la Commission [des limites] et leur examen par
celle-ci », et que les représentants kényans avaient été informés au moment
de la signature de ce que « le Mémorandum devait être ratiﬁé ».

                                      *
   39. Dans la présente instance, la Somalie n’invoque pas expressément
la nullité supposée du mémorandum d’accord comme un motif de rejet de
l’exception préliminaire soulevée par le Kenya. Elle estime que la Cour
n’a pas besoin « de se prononcer sur la validité juridique du mémoran-
dum » étant donné que,
     « [q]uand bien même il produirait des eﬀets juridiques (quod non), il
     ne constituerait pas pour autant un accord sur un mode de règlement
     du diﬀérend des Parties concernant leur frontière maritime, et encore
     moins un accord qui soit de nature à empêcher la Cour de régler ce
     diﬀérend sur la base des déclarations concordantes faites par les Par-
     ties en vertu de la clause facultative ».
Dans son exposé écrit sur les exceptions préliminaires du Kenya, la Soma-
lie souligne néanmoins que sa charte fédérale de transition, qui était
applicable entre 2004 et 2012, « subordonnait … le pouvoir conféré au
président de signer des accords internationaux contraignants à leur ratiﬁ-
cation parlementaire ultérieure », et elle ajoute que cette ratiﬁcation n’a
pas eu lieu. Selon elle, bien que le libellé du mémorandum d’accord n’« en
exige pas expressément la ratiﬁcation », l’« autorisation de signer donnée
[au ministre de la planiﬁcation nationale et de la coopération internatio-
nale] ne constituait pas et ne pouvait constituer, au regard du droit soma-
lien, une dispense de l’obligation de ratiﬁcation ».

                                      *

                                                                            21

                      délimitation maritime (arrêt)                         21

   40. Pour sa part, le Kenya soutient que le mémorandum d’accord est un
traité international, dûment enregistré conformément à l’article 102 de la
Charte des Nations Unies, qui est juridiquement contraignant pour les Par-
ties. S’agissant des allégations somaliennes initiales relatives à l’absence
d’autorisation du ministre signataire du mémorandum, le Kenya répond
que le premier ministre somalien avait autorisé l’intéressé, notamment par
écrit au moyen de « pleins pouvoirs », à signer cet instrument, et relève qu’il
est précisé dans celui-ci que les deux ministres ont été « dûment autorisés
par leurs gouvernements respectifs ». Au sujet de la ratiﬁcation, il souligne
que le mémorandum ne fait mention d’aucune exigence à cet égard et pré-
cise au contraire « en des termes catégoriques » qu’il entre en vigueur « à sa
signature ». Le Kenya aﬃrme en outre que « [l]es échanges ayant conduit à
l’adoption de cet instrument ne donnent pas … à penser que les Parties
aient jamais envisagé une obligation de ratiﬁcation » et qu’aucun élément
ne démontre que ses représentants aient, à un quelconque moment, été
informés d’une telle obligation. Il fait valoir que la validité du mémoran-
dum d’accord a été conﬁrmée dans le dossier d’informations préliminaires
soumis en avril 2009 à la Commission des limites par la Somalie. Il ajoute
qu’elle n’était pas mise en doute dans la lettre adressée au Secrétaire général
de l’Organisation des Nations Unies par le premier ministre somalien le
19 août 2009, peu après le vote du Parlement de la Somalie, mais n’a été
contestée qu’à une date ultérieure. Le Kenya aﬃrme que, même si la
conclusion du mémorandum n’était pas conforme au droit interne soma-
lien, cet instrument n’en serait pas moins valide en droit international.

                                      *
  41. Bien que la Somalie l’ait invitée à rejeter l’exception préliminaire
du Kenya sans s’interroger sur le statut du mémorandum d’accord en
droit international, la Cour considère que, pour apprécier si celui-ci a un
quelconque eﬀet sur sa compétence, il y a tout d’abord lieu pour elle
d’examiner la question de savoir si cet instrument constitue un traité en
vigueur entre les Parties.

                                      *
   42. Selon le droit international coutumier des traités, qui est applicable
en l’espèce étant donné que ni la Somalie ni le Kenya n’est partie à la
convention de Vienne, un accord international conclu par écrit entre
Etats et régi par le droit international constitue un traité (voir Frontière
terrestre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigé-
ria ; Guinée équatoriale (intervenant)), arrêt, C.I.J. Recueil 2002, p. 429,
par. 263, renvoyant au paragraphe 1 de l’article 2 de la convention de
Vienne). Le mémorandum est un document écrit, dans lequel la Somalie
et le Kenya ont consigné certains points d’accord régis par le droit inter-
national. Le fait qu’il renferme une disposition gouvernant son entrée en
vigueur est une indication de son caractère contraignant. Le Kenya l’a

                                                                            22

                      délimitation maritime (arrêt)                          22

regardé comme un traité puisqu’il en a demandé l’enregistrement confor-
mément à l’article 102 de la Charte des Nations Unies, enregistrement
contre lequel la Somalie n’a protesté que près de cinq ans plus tard (voir
le paragraphe 19 ci-dessus).
   43. La Somalie ne semble plus contester que le ministre ayant signé le
mémorandum y était autorisé en droit international. La Cour rappelle que,
selon le droit international tel qu’il est codiﬁé à l’article 7 de la convention
de Vienne, les chefs d’Etat, les chefs de gouvernement et les ministres des
aﬀaires étrangères sont, en vertu de leurs fonctions et sans avoir à produire
de pleins pouvoirs, réputés représenter leur Etat pour tous les actes relatifs
à la conclusion d’un traité. Ces représentants de l’Etat, en vertu du droit
international, peuvent également autoriser d’autres agents à adopter, au
nom de l’Etat, le texte d’un traité ou à exprimer le consentement de l’Etat à
être lié par un traité. La Cour constate que le premier ministre du Gouver-
nement fédéral de transition de la Somalie a, le 6 avril 2009, signé des pleins
pouvoirs « autoris[ant] et habilit[ant] » le ministre somalien de la planiﬁca-
tion nationale et de la coopération internationale à apposer sa signature sur
le mémorandum d’accord. Il est précisé expressément dans celui-ci que les
deux ministres signataires du texte avaient été « dûment autorisés par leurs
gouvernements respectifs » à ce faire. La Cour considère en conséquence
que, en droit international, le ministre somalien était un représentant auto-
risé de la Somalie lorsqu’il a signé le mémorandum au nom de celle-ci.
   44. Au surplus, le diplomate norvégien qui, ainsi qu’exposé plus en
détail ci-après (voir les paragraphes 100-104), avait été l’un des princi-
paux artisans du mémorandum d’accord avait informé le Kenya, dans un
courrier électronique envoyé avant la signature de cet instrument, que « le
président de la République somalienne a[vait] … approuvé [celle-ci] ».
   45. S’agissant des allégations de la Somalie relatives à l’existence d’une
exigence de ratiﬁcation en droit somalien, la Cour rappelle que, en droit
des traités, la signature et la ratiﬁcation constituent deux moyens recon-
nus, pour un Etat, de consentir à être lié par un traité. Comme la Cour l’a
fait observer par le passé,
     « même si, dans la pratique internationale, les dispositions relatives
     aux modalités d’entrée en vigueur d’un traité prévoient souvent une
     procédure en deux étapes consistant à signer puis à ratiﬁer l’instru-
     ment, il est également des cas dans lesquels un traité entre en vigueur
     dès sa signature. Le droit international coutumier aussi bien que
     la convention de Vienne sur le droit des traités laissent les Etats
     entièrement libres d’adopter la procédure de leur choix. » (Fron-
     tière terrestre et maritime entre le Cameroun et le Nigéria
     (Cameroun c. Nigéria ; Guinée équatoriale (intervenant)), arrêt,
     C.I.J. Recueil 2002, p. 429, par. 264.)
La Cour relève que le mémorandum d’accord prévoit en son dernier para-
graphe son « entr[ée] en vigueur à sa signature » sans requérir de ratiﬁca-
tion. Selon le droit international coutumier, tel qu’il est codiﬁé à l’alinéa a)
du paragraphe 1 de l’article 12 de la convention de Vienne, le consente-

                                                                             23

                      délimitation maritime (arrêt)                          23

ment d’un Etat à être lié s’exprime par la signature lorsque le traité pré-
voit qu’il en sera ainsi.
   46. Dans sa lettre du 4 février 2014 au Secrétaire général de l’Organi-
sation des Nations Unies, le ministre des aﬀaires étrangères de la Somalie
a déclaré que les représentants kényans présents au moment de la signa-
ture du mémorandum d’accord avaient été informés verbalement par le
ministre somalien signataire que cet instrument devrait être ratiﬁé par le
Parlement fédéral de transition de la Somalie. Le Kenya nie qu’une telle
communication ait été faite, et aucun élément de preuve ne vient étayer
l’assertion de la Somalie. De fait, pareille déclaration du ministre signa-
taire serait allée à l’encontre de la disposition expresse du mémorandum
prévoyant l’entrée en vigueur de ce dernier à sa signature. La Cour note
également que la lettre, datée du 6 avril 2009, par laquelle le premier
ministre du Gouvernement fédéral de transition de la Somalie a conféré
les pleins pouvoirs au ministre de la planiﬁcation nationale et de la
coopération internationale pour l’« autorise[r] et [l’]habilite[r] » à signer le
mémorandum d’accord, ne contient aucune indication donnant à penser
que la Somalie ait eu l’intention de signer cet instrument sous réserve de
ratiﬁcation.
   47. Compte tenu de la disposition du mémorandum d’accord pré-
voyant expressément l’entrée en vigueur de celui-ci à sa signature, ainsi
que du libellé de l’autorisation donnée au ministre somalien, la Cour
conclut que cette signature exprimait le consentement de la Somalie à être
liée par cet instrument en droit international.
   48. Indépendamment de la possibilité, en droit international, de
conclure un traité dont la signature entraîne l’entrée en vigueur, la Soma-
lie a fait valoir que son droit interne requérait la ratiﬁcation du mémoran-
dum d’accord. La Cour a examiné une question similaire en l’aﬀaire de la
Frontière terrestre et maritime entre le Cameroun et le Nigéria (Cameroun
c. Nigéria ; Guinée équatoriale (intervenant)). Dans son arrêt au fond, la
Cour a examiné un argument par lequel le Nigéria soutenait qu’une décla-
ration, signée par son chef d’Etat et par celui du Cameroun, n’était pas
valide faute d’avoir été ratiﬁée conformément aux exigences de son droit
interne (C.I.J. Recueil 2002, p. 427-428, par. 258). Ayant conclu que l’ac-
cord concerné était entré en vigueur à sa signature en droit international
(ibid., p. 430, par. 264), la Cour s’était ensuite penchée sur l’article 46 de
la convention de Vienne, aux termes duquel :
        « 1. Le fait que le consentement d’un Etat à être lié par un traité a
     été exprimé en violation d’une disposition de son droit interne
     concernant la compétence pour conclure des traités ne peut être
     invoqué par cet Etat comme viciant son consentement, à moins que
     cette violation n’ait été manifeste et ne concerne une règle de son
     droit interne d’importance fondamentale.
        2. Une violation est manifeste si elle est objectivement évidente
     pour tout Etat se comportant en la matière conformément à la pra-
     tique habituelle et de bonne foi. »

                                                                             24

                      délimitation maritime (arrêt)                         24

La Cour a considéré que
     « [l]es règles relatives au pouvoir de signer des traités au nom d’un
     Etat sont des règles constitutionnelles d’une importance fondamen-
     tale. Cependant, si la capacité d’un chef d’Etat à cet égard est res-
     treinte, cette restriction n’est manifeste au sens du paragraphe 2 de
     l’article 46 que si, à tout le moins, elle a été rendue publique de
     manière appropriée. Cela est d’autant plus nécessaire que les chefs
     d’Etat font partie des personnes qui, aux termes du paragraphe 2 de
     l’article 7, sont considérées comme représentant leur Etat « [e]n vertu
     de leurs fonctions et sans avoir à produire de pleins pouvoirs ». »
     (Frontière terrestre et maritime entre le Cameroun et le Nigéria
     (Cameroun c. Nigéria ; Guinée équatoriale (intervenant)), arrêt,
     C.I.J. Recueil 2002, p. 430, par. 265.)
   49. En l’espèce, rien ne permet de supposer que le Kenya ait eu
conscience de ce que la signature du ministre risquait de ne pas être suﬃ-
sante, en droit somalien, pour exprimer le consentement de la Somalie à
contracter un accord international contraignant. Ainsi qu’il a déjà été
noté, le premier ministre du Gouvernement fédéral de transition de la
Somalie avait, par l’octroi de pleins pouvoirs, « autoris[é] et habilit[é] » le
ministre, en vertu du droit international, à signer le mémorandum
d’accord. Aucune réserve concernant la nécessité d’une ratiﬁcation n’a
été formulée dans ces pleins pouvoirs, non plus que dans le mémorandum
lui-même, qui prévoyait au contraire son entrée en vigueur à sa signature.
Ainsi que la Cour l’a fait observer par le passé, « un Etat n’est pas
juridiquement tenu de s’informer des mesures d’ordre législatif ou
constitutionnel que prennent d’autres Etats et qui sont, ou peuvent
devenir, importantes pour les relations internationales de ces derniers »
(ibid., p. 430, par. 266). De surcroît, même après le rejet du mémorandum
par le Parlement somalien, le premier ministre somalien n’en a pas
contesté la validité dans sa lettre du 19 août 2009 au Secrétaire géné-
ral des Nations Unies. A ce propos, la Cour observe que, selon le
droit international coutumier, tel qu’il est reﬂété dans l’article 45 de la
convention de Vienne, un Etat ne peut invoquer une cause de nullité d’un
traité fondée, notamment, sur des dispositions de son droit interne concer-
nant la compétence pour conclure des traités si, après avoir eu connais-
sance des faits, il doit, à raison de sa conduite, être considéré comme
ayant acquiescé à la validité du traité en question. Or, la Somalie n’a
commencé à émettre des doutes à cet égard que quelque temps plus tard,
en mars 2010 (voir le paragraphe 38 ci-dessus). La Cour note également
que la Somalie n’a jamais informé directement le Kenya qu’il existait, à
son sens, un quelconque vice de son consentement à être liée par le mémo-
randum.
   50. Compte tenu de ce qui précède, la Cour conclut que le mémoran-
dum d’accord est un traité valide qui est entré en vigueur à sa signature et
lie les Parties en droit international.


                                                                            25

                      délimitation maritime (arrêt)                          25

2. L’interprétation du mémorandum d’accord
   51. La Cour en vient à présent à l’interprétation du mémorandum
d’accord, dont le texte est reproduit ci-dessus (voir le paragraphe 37).
   52. Le Kenya soutient que, au sixième paragraphe du mémorandum,
aux termes duquel « [l]a délimitation des frontières maritimes dans les
zones en litige … fera l’objet d’un accord entre les deux Etats côtiers …
après que la Commission aura achevé l’examen des communications
séparées eﬀectuées par chacun des deux Etats … et formulé ses recom-
mandations », les Parties se sont entendues sur le mode de règlement
auquel elles auraient recours s’agissant de leur diﬀérend relatif à leur
frontière maritime. Il aﬃrme que le mode de règlement convenu consistait
à négocier un accord qui ne serait conclu qu’une fois reçues les recom-
mandations de la Commission, la saisine de la Cour étant dès lors exclue
au titre de la réserve à sa déclaration en vertu de la clause facultative (voir
les paragraphes 31 et 32).
   53. Selon le Kenya, l’objet et le but du mémorandum étaient de s’ac-
corder sur une telle méthode en vue de ﬁxer de manière déﬁnitive la fron-
tière maritime entre les Parties. Le Kenya estime que le mémorandum
prévoit une « méthode de règlement en deux temps », les Parties étant
convenues de s’abstenir d’élever des objections à l’égard de leurs demandes
respectives à la Commission des limites aﬁn de permettre à celle-ci d’exa-
miner leur dossier et de formuler ses recommandations, puis, une fois cet
examen achevé, de délimiter l’intégralité de leur frontière maritime par
voie d’accord. Il souligne qu’il était « logique » d’entreprendre le proces-
sus de ﬁxation de la limite extérieure du plateau continental au-delà de
200 milles marins avant celui de délimitation de la frontière maritime
entre les Parties, étant donné que la délimitation suppose tout d’abord de
déterminer l’étendue en mer des prétentions de celles-ci ainsi que les
espaces maritimes pertinents. Le Kenya fait notamment valoir qu’il est
d’autant plus important en l’espèce que l’examen de la Commission pré-
cède la délimitation que
     « la forme concave de la côte africaine donnant sur l’océan Indien pro-
     duit, [à son] détriment …, un eﬀet d’amputation ampliﬁé au-delà de la
     limite des 200 milles marins[, et qu’i]l y a donc lieu de circonscrire avec
     précision l’ensemble de la zone maritime à délimiter pour parvenir à
     une « solution équitable » conformément au droit international ».
   54. Le Kenya expose qu’il ressort de l’économie générale du mémoran-
dum d’accord que celui-ci avait vocation à porter à la fois sur la délinéation
et sur la délimitation. Il fait valoir que, dans cet instrument, les Parties ont
tout d’abord reconnu l’existence entre elles d’un diﬀérend en matière de déli-
mitation maritime (par. 2) puis sont convenues, à la ﬁn du mémorandum, de
la procédure à suivre pour régler ce diﬀérend (par. 6). Il met l’accent sur le
fait que, dans les paragraphes relatifs à la délinéation (par. 3, 4 et 5), les
Parties ont fait référence à la « future délimitation ». Le Kenya soutient que
tous les paragraphes du mémorandum sont donc solidaires les uns des

                                                                             26

                      délimitation maritime (arrêt)                          26

autres, et montrent clairement que délimitation et délinéation étaient liées,
les Parties ayant établi entre les deux procédures une articulation temporelle
donnant priorité à la délinéation par rapport à la délimitation. En consé-
quence, le Kenya aﬃrme que, si le texte du mémorandum prévoit que la
délinéation est sans préjudice de la délimitation, la seconde opération devait
en revanche, sur le plan procédural, être subordonnée à la première. Ainsi,
selon le Kenya, le texte du mémorandum ainsi que son objet et son but
« sont … cohérents de bout en bout » : les Parties seraient convenues de ne
pas empêcher la Commission des limites de formuler ses recommandations,
aﬁn d’être ensuite en mesure d’eﬀectuer la délimitation maritime sur la
base de celles-ci. En d’autres termes, pour le Kenya, l’objet et le but du
mémorandum d’accord étaient d’organiser à la fois les procédures de
délinéation et de délimitation. Le Kenya fait également valoir que, quels que
soient l’objet et le but du mémorandum, le fait est que cet instrument
contient une disposition consacrée à la délimitation — à savoir le sixième
paragraphe —, à laquelle il doit être donné eﬀet, conformément au principe
de l’eﬀet utile.
   55. A propos dudit paragraphe, le Kenya semble reconnaître qu’il
n’impose pas aux Parties l’obligation de parvenir à un accord sur la déli-
mitation dans les zones pertinentes ; le Kenya aﬃrme cependant que l’em-
ploi de l’auxiliaire « shall » indique qu’il s’agit « d’un engagement juridique,
d’une obligation contraignante de négocier, pas simplement de bonne foi
mais en vue de conclure un accord ». Il semble également reconnaître que,
dans l’éventualité où les négociations se solderaient par un échec, les Par-
ties pourraient avoir recours à des procédures de règlement par tierce par-
tie au titre de la CNUDM ; toutefois, il estime que la voie des négociations
n’a pas encore été épuisée.
   56. En outre, le Kenya aﬃrme que le sixième paragraphe énonce une
« condition temporelle » imposant de ne conclure un accord qu’après
réception des recommandations de la Commission des limites. Il ne plaide
pas que le mémorandum d’accord interdisait aux Parties de négocier
avant que la Commission ait formulé ses recommandations. Dans sa
réponse à une question posée par un membre de la Cour, il a d’ailleurs
reconnu que le sixième paragraphe du mémorandum « n’interdit évidem-
ment pas aux Parties de conclure en attendant un ou plusieurs accords
provisoires qui seront ensuite ﬁnalisés une fois connues les recommanda-
tions de la Commission sur la limite extérieure du plateau continental
au-delà de 200 milles marins ». De son point de vue, cependant, même si
des négociations antérieures à la réception des recommandations de la
Commission « devaient conduire à la conclusion d’un ou plusieurs accords
provisoires sur la délimitation couvrant certaines ou la totalité des zones
maritimes en litige », pareilles négociations « auraient lieu sous réserve de
la procédure de ﬁnalisation convenue en vertu du mémorandum d’ac-
cord ». Partant, le Kenya soutient que, si les Parties sont autorisées par le
mémorandum à négocier, et même à s’entendre sur certains volets de la
délimitation, elles doivent attendre les recommandations de la Commis-
sion avant de mener à terme ces négociations.

                                                                             27

                     délimitation maritime (arrêt)                        27

   57. S’agissant de la portée du sixième paragraphe du mémorandum
d’accord, le Kenya aﬃrme que l’emploi au pluriel des expressions « fron-
tières maritimes » et « zones en litige », ainsi que celui de la locution
« y compris » démontrent que le sixième paragraphe a vocation à s’appli-
quer à l’ensemble des espaces maritimes. En tout état de cause, il estime
que « [t]oute ligne unique de délimitation est constituée … d’une somme
de délimitations indivisibles et interdépendantes … [et que, d]ans ces
conditions, la délimitation maritime globale dépend de la délimitation du
plateau continental », de sorte que le mémorandum d’accord a une inci-
dence sur l’ensemble de la délimitation maritime.

                                     *
   58. La Somalie, quant à elle, aﬃrme que le sixième paragraphe du
mémorandum ne prescrit pas un mode de règlement du diﬀérend fronta-
lier opposant les Parties.
   59. La Somalie soutient que l’objet et le but du mémorandum d’accord
étaient de permettre à la Commission des limites d’examiner les demandes
des deux Etats, sans préjudice de leurs revendications respectives en
matière de délimitation. Elle relève que la Commission, conformément à
son règlement intérieur, ne formulera aucune recommandation sur la base
d’un dossier soumis par un Etat concernant la limite extérieure du plateau
continental s’il existe, entre cet Etat et un autre, un diﬀérend non résolu.
Cependant, la Commission peut examiner des demandes incluant des
zones en litige si l’autre Etat partie au diﬀérend y consent. La Somalie
avance que l’objet et le but du mémorandum étaient d’établir le consente-
ment mutuel ainsi requis et que, dans la mesure où il évoquait le diﬀérend
relatif à la délimitation entre les Parties, cet instrument ne faisait que
conﬁrmer que l’accord de non-objection n’aurait aucune incidence sur
leurs positions respectives et serait sans préjudice de celles-ci. La Somalie
estime qu’il serait « illogique » d’exclure que la délimitation du plateau
continental en deçà de 200 milles marins puisse intervenir avant que la
délinéation au-delà de 200 milles marins ait eu lieu, la première opération
n’étant nullement tributaire de la seconde. De son point de vue, le sixième
paragraphe du mémorandum n’avait donc pas vocation à régler le diﬀé-
rend relatif à la frontière maritime opposant les Parties, ni à prescrire un
moyen de le faire ; il s’agissait plutôt de soustraire ce diﬀérend aux eﬀets
de l’entente de non-objection.
   La Somalie estime que l’intitulé du mémorandum montre clairement
quels étaient l’objet et le but de celui-ci, en tant qu’accord de non-
objection et que les paragraphes liminaires, en particulier le troisième,
reﬂètent également ce but, de même que les quatrième et cinquième para-
graphes, qui visent à permettre l’opération de délinéation. Elle souligne
que, dans tous ces paragraphes, et notamment par l’emploi de la mention
« sans préjudice », la délinéation et la délimitation sont traitées comme
deux opérations distinctes, non conditionnées l’une par l’autre, si ce n’est
en ce qui concerne le point d’aboutissement de la frontière maritime

                                                                          28

                     délimitation maritime (arrêt)                        28

au-delà de 200 milles marins. Elle aﬃrme que les références à la « future »
délimitation visent simplement les démarches postérieures à la date de
signature.
   60. La Somalie soutient que le libellé du sixième paragraphe « ne fait …
rien d’autre que rappeler l’obligation des Parties de tenter de parvenir à
un accord sur la délimitation de leur frontière maritime », et elle appelle
l’attention sur les similitudes existant entre celui-ci et les paragraphes 1
des articles 74 et 83 de la CNUDM. Comparant la forme passive qui y est
employée à la forme plus active utilisée dans le reste du texte, elle consi-
dère le sixième paragraphe comme étant descriptif et non impératif, et
relève que d’autres paragraphes, comme le quatrième, contiennent des
formulations revêtant de même un caractère descriptif. Aussi aﬃrme-
t-elle que,
    « [l]oin de constituer un accord contraignant les Parties à établir leur
    frontière maritime par voie de négociation, et uniquement par cette
    voie — et encore, seulement après que la Commission des limites
    aura formulé ses recommandations ––, [le sixième paragraphe]
    constate simplement les obligations existantes des deux Etats au
    regard de la [CNUDM] » (les italiques sont dans l’original).
En tout état de cause, la Somalie soutient que les Parties ont tenté et
épuisé la voie des négociations s’agissant de leur frontière maritime.
   61. A propos de la condition temporelle présentée comme découlant
du sixième paragraphe, la Somalie invoque la pratique ultérieure des Par-
ties, notamment le fait qu’elles ont entrepris des négociations au sujet de
leur frontière maritime avant de recevoir les recommandations de la
Commission des limites, et soutient qu’il ne peut être considéré que, dans
le mémorandum, les Parties sont « convenues de ne pas s’entendre » en ce
sens qu’elles y auraient « prév[u] des négociations sur le diﬀérend relatif à
la frontière maritime, mais à la condition que celles-ci ne débouchent sur
aucun accord » (les italiques sont dans l’original). La Somalie considère
que le sixième paragraphe du mémorandum d’accord signiﬁe que « la déli-
mitation complète des frontières maritimes entre les deux Etats se fera par
accord après que la [Commission] aura formulé ses recommandations »
(les italiques sont dans l’original). A cet égard, ajoute-t-elle, « le
[mémorandum] n’empêche nullement les Parties de négocier un accord …
[, mais] celui-ci ne peut être finalisé (« ﬁnalized », « completed ») par la
ﬁxation d[u] point terminal [de la frontière] qu’une fois acquises les
recommandations de la Commission » (les italiques sont dans l’original).
Selon elle, cela ne signiﬁe pas que les Parties ne peuvent pas s’accorder
sur l’orientation de la ligne de délimitation avant que la Commission se
soit prononcée, ni que la Cour doive attendre les recommandations de la
Commission pour procéder à la délimitation.
   62. Au sujet de la portée du sixième paragraphe, la Somalie soutient
que le mémorandum, « dans la déﬁnition qu’il donne de la zone maritime
en litige, … ne fait mention que du plateau continental » et ne contient
aucune référence à la mer territoriale ou à la zone économique exclusive.

                                                                          29

                      délimitation maritime (arrêt)                         29

Elle considère qu’il concerne uniquement le plateau continental au-delà
de 200 milles marins et observe qu’il ne mentionne aucunement la fron-
tière maritime en deçà de 200 milles marins. Quant à l’emploi du pluriel
au sixième paragraphe, la Somalie fait observer que le terme « zone » est
employé indiﬀéremment au singulier et au pluriel dans le mémorandum,
et aﬃrme que la locution « y compris » veut simplement dire que les deux
Etats ne pourront déterminer le point d’aboutissement de leur frontière
commune qu’une fois reçues les recommandations de la Commission des
limites. La Somalie déclare que les travaux préparatoires du mémoran-
dum d’accord ainsi que les circonstances dans lesquelles il a été conclu
conﬁrment son interprétation, et renvoie en particulier à certaines décla-
rations faites par le diplomate norvégien qui a contribué à la rédaction du
mémorandum d’accord, ainsi que par la Norvège elle-même.
                                      * *
   63. Pour interpréter le mémorandum d’accord, la Cour appliquera les
règles énoncées en la matière aux articles 31 et 32 de la convention de
Vienne, dont elle a invariablement considéré qu’elles expriment le droit
international coutumier (voir, par exemple, Question de la délimitation du
plateau continental entre le Nicaragua et la Colombie au-delà de 200 milles
marins de la côte nicaraguayenne (Nicaragua c. Colombie), exceptions pré-
liminaires, arrêt, C.I.J. Recueil 2016 (I), p. 116, par. 33 ; Différend relatif
à des droits de navigation et des droits connexes (Costa Rica c. Nicara-
gua), arrêt, C.I.J. Recueil 2009, p. 237, par. 47, renvoyant à l’aﬀaire rela-
tive à l’Application de la convention pour la prévention et la répression du
crime de génocide (Bosnie-Herzégovine c. Serbie-et-Monténégro), arrêt,
C.I.J. Recueil 2007 (I), p. 109-110, par. 160, ainsi qu’à l’aﬀaire du
Différend territorial (Jamahiriya arabe libyenne/Tchad), arrêt, C.I.J.
Recueil 1994, p. 21-22, par. 41 ; Plates-formes pétrolières (République isla-
mique d’Iran c. Etats-Unis d’Amérique), exception préliminaire, arrêt,
C.I.J. Recueil 1996 (II), p. 812, par. 23).
   64. Aux termes du paragraphe 1 de l’article 31 de la convention de
Vienne, « [u]n traité doit être interprété de bonne foi suivant le sens ordi-
naire à attribuer [à ses] termes … dans leur contexte et à la lumière de son
objet et de son but ». Ces éléments d’interprétation — à savoir le sens ordi-
naire, le contexte, l’objet et le but — doivent être considérés comme un
tout. Le paragraphe 2 de l’article 31 expose ce qui constitue le contexte. Le
paragraphe 3 dudit article prévoit qu’il sera tenu compte, en même temps
que du contexte, de tout accord ultérieur intervenu entre les parties au sujet
de l’interprétation ou de l’application du traité, de toute pratique ultérieu-
rement suivie par laquelle un tel accord est établi, et de toute règle perti-
nente de droit international applicable dans les relations entre les parties.
   65. Le sixième paragraphe du mémorandum d’accord est au cœur de la
première exception préliminaire actuellement à l’examen. Il est toutefois
diﬃcile de comprendre ce paragraphe sans une analyse préalable du texte
du mémorandum pris dans son ensemble, qui constitue le contexte dans
lequel les diﬀérents paragraphes de cet instrument doivent être interprétés,

                                                                            30

                      délimitation maritime (arrêt)                          30

et renseigne sur l’objet et le but de celui-ci. Aussi la Cour commencera-
t-elle par cette analyse. Elle examinera ensuite le sixième paragraphe.
   66. Le mémorandum d’accord faisant référence au rôle de la Commis-
sion dans la ﬁxation de la limite extérieure du plateau continental au-delà
de 200 milles marins, il convient de préciser tout d’abord le cadre dans
lequel celle-ci mène ses travaux. Il est rappelé que, aux termes du para-
graphe 8 de l’article 76 de la CNUDM,
      « [l]’Etat côtier communique des informations sur les limites de son
      plateau continental, lorsque celui-ci s’étend au-delà de 200 milles
      marins des lignes de base à partir desquelles est mesurée la largeur de
      la mer territoriale, à la Commission des limites du plateau continen-
      tal constituée en vertu de l’annexe II sur la base d’une représentation
      géographique équitable. La Commission adresse aux Etats côtiers
      des recommandations sur les questions concernant la ﬁxation des
      limites extérieures de leur plateau continental. Les limites ﬁxées par
      un Etat côtier sur la base de ces recommandations sont déﬁnitives et
      de caractère obligatoire. »
Par suite de cette disposition, les Etats parties à la CNUDM doivent,
pour que la limite extérieure de leur plateau continental au-delà de
200 milles marins soit « déﬁnitiv[e] et de caractère obligatoire », avoir
communiqué des informations à la Commission des limites, avoir reçu les
recommandations de celle-ci à cet égard et avoir ﬁxé leur limite « sur cette
base » (voir, d’une manière générale, Question de la délimitation du plateau
continental entre le Nicaragua et la Colombie au-delà de 200 milles marins
de la côte nicaraguayenne (Nicaragua c. Colombie), exceptions prélimi-
naires, arrêt, C.I.J. Recueil 2016 (I), p. 136, par. 107-108).
   67. Ainsi que la Cour l’a récemment fait observer, « le rôle de la Com-
mission concerne exclusivement la délinéation des limites extérieures du
plateau continental, et non la délimitation » (ibid., par. 110). Il s’agit là de
deux tâches distinctes (ibid., p. 137, par. 112), et la délimitation du pla-
teau continental « peut s’eﬀectuer indépendamment de la recommanda-
tion de la Commission » (ibid., par. 114). A cet égard, l’article 76 de la
CNUDM précise en son paragraphe 10 qu’il « ne préjuge pas de la ques-
tion de la délimitation du plateau continental entre des Etats dont les
côtes sont adjacentes ou se font face ». Toutefois, comme la Cour l’a sou-
ligné, « ces deux opérations p[euvent] interférer l’une avec l’autre » et cer-
taines dispositions ont donc été prévues dans le règlement intérieur de la
Commission aﬁn de « garantir que [l]es actes [de celle-ci] ne préjugent pas
des questions de délimitation » (ibid., par. 113).
   68. A ce sujet, l’article 46 du règlement intérieur de la Commission des
limites, qui s’intitule « Demandes relatives à des diﬀérends entre Etats
dont les côtes sont adjacentes ou se font face ou relatives à d’autres diﬀé-
rends maritimes ou terrestres non résolus », dispose ce qui suit en ses
paragraphes 1 et 2 :
         « 1. En cas de diﬀérends résultant de la délimitation du plateau
      continental entre des Etats dont les côtes sont adjacentes ou se font

                                                                             31

                      délimitation maritime (arrêt)                        31

     face ou en cas d’autres diﬀérends maritimes ou terrestres non résolus,
     des demandes peuvent être soumises ; elles sont alors examinées
     conformément à l’annexe I du présent Règlement.
       2. Les actes de la Commission sont accomplis sans préjudice des
     questions relatives à la ﬁxation des limites entre Etats. »
Selon l’article 5 de l’annexe I, à laquelle l’article 46 renvoie :
       « 5. a) Dans le cas où il existe un diﬀérend terrestre ou maritime,
               la Commission n’examine pas la demande présentée par un
               Etat partie à ce diﬀérend et ne se prononce pas sur cette
               demande. Toutefois, avec l’accord préalable de tous les
               Etats parties à ce diﬀérend, la Commission peut examiner
               une ou plusieurs demandes concernant des régions visées
               par le diﬀérend.
            b) Les demandes présentées à la Commission et les recom-
               mandations que celle-ci approuve sont sans préjudice de
               la position des Etats parties à un diﬀérend maritime ou
               terrestre. »
   69. La Commission des limites a donc adopté une pratique consistant,
lorsqu’il existe un diﬀérend en matière de délimitation maritime entre
l’Etat lui ayant soumis une demande et un ou plusieurs autres Etats, à ne
pas examiner cette demande ni formuler de recommandations sans le
consentement de tous les Etats concernés. Un Etat ne pourra donc pas
ﬁxer la limite extérieure de son plateau continental s’il a un diﬀérend avec
un ou plusieurs autres Etats et si ces derniers n’ont pas consenti à ce que
la Commission examine sa demande.

                                       *
   70. La Cour en vient à présent au texte du mémorandum d’accord cité
plus haut (voir le paragraphe 37), qu’elle va examiner dans son ensemble.
Cet instrument s’intitule « Mémorandum … par lequel chacun [des deux
Etats] s’engage à ne pas objecter aux communications de l’autre à la
Commission des limites du plateau continental sur les limites extérieures
du plateau continental au-delà de 200 milles marins ». Comme la Cour l’a
noté en de précédentes occasions, le but d’un traité peut ressortir de son
intitulé (Question de la délimitation du plateau continental entre le Nicara-
gua et la Colombie au-delà de 200 milles marins de la côte nicaraguayenne
(Nicaragua c. Colombie), exceptions préliminaires, arrêt, C.I.J. Recueil
2016 (I), p. 118, par. 39 ; Certains emprunts norvégiens (France c. Nor-
vège), arrêt, C.I.J. Recueil 1957, p. 24). L’intitulé du mémorandum tend à
indiquer que le but de celui-ci est de permettre à chacun des deux Etats de
soumettre à la Commission des limites une demande concernant la limite
extérieure du plateau continental sans que l’autre élève d’objection, de telle
sorte que la Commission puisse examiner ces demandes et formuler ses
recommandations, conformément à l’annexe I de son règlement intérieur.

                                                                           32

                      délimitation maritime (arrêt)                        32

   71. Le premier paragraphe du mémorandum d’accord fait état de
« l’esprit de coopération et d’entente mutuelle » animant les Parties, et le
deuxième, de l’existence entre elles d’un « diﬀérend maritime » relative-
ment à la « délimitation du plateau continental ». Le troisième indique
que les Parties sont conscientes de ce que l’établissement de la limite exté-
rieure du plateau continental « est sans préjudice de la question de la déli-
mitation du[dit] plateau » et que, bien que l’une et l’autre « aient des
intérêts divergents en ce qui concerne la délimitation », elles ont un
« sérieux intérêt commun à établir l[a] limit[e] extérieur[e] du plateau
continental ».
   72. Ces paragraphes liminaires ne renferment aucun engagement, mais
exposent les circonstances et motifs qui ont présidé à la conclusion du
mémorandum d’accord. Ils en fournissent le contexte et constituent une
indication de son but. Il ressort de leur libellé que les deux Etats recon-
naissent l’existence entre eux d’un « diﬀérend maritime » qui n’est pas
« encore résol[u] », mais souhaitent aller de l’avant en établissant la limite
extérieure de leur plateau continental sans préjudice de la délimitation,
comme il est prévu au paragraphe 2 de l’article 46 du règlement intérieur
de la Commission et à l’alinéa b) de l’article 5 de son annexe I.
   73. Le quatrième paragraphe du mémorandum d’accord indique que le
Kenya « ne voit aucune objection à faire ﬁgurer les zones en litige » dans
les informations préliminaires communiquées par la Somalie, étant
entendu que celles-ci seront sans préjudice tant des positions de chacun
des deux Etats en ce qui concerne leur diﬀérend que de « la future délimi-
tation ». De la même façon, le cinquième paragraphe prévoit que les deux
Etats « donnent par la présente leur consentement préalable » à l’examen
par la Commission de leurs demandes respectives, même si celles-ci
incluent « la zone en litige », étant là encore entendu que cela sera sans
préjudice de leurs positions concernant leur diﬀérend et de « la future déli-
mitation ». Une fois de plus, compte tenu du règlement intérieur de la
Commission des limites, et en particulier de l’alinéa a) de l’article 5 de
son annexe I, il est manifeste que ces deux paragraphes visent, sans préju-
dice des positions des Parties concernant leur diﬀérend ou de la future
délimitation, à permettre à la Commission de formuler ses recommanda-
tions. Les Parties pouvaient ainsi concrétiser leur « sérieux intérêt com-
mun », évoqué au troisième paragraphe, à établir la limite extérieure du
plateau continental.
   74. Enﬁn, le sixième paragraphe, sur lequel les Parties ont plus particu-
lièrement axé leur argumentation — le Kenya soutenant qu’il énonce le
mode de règlement convenu en ce qui concerne le diﬀérend relatif à la fron-
tière maritime —, prévoit que la délimitation dans les zones en litige « fera
l’objet d’un accord entre les deux Etats côtiers sur la base du droit interna-
tional après que la Commission aura achevé l’examen des communications
séparées eﬀectuées par chacun des deux Etats côtiers et formulé ses recom-
mandations ». Le sixième paragraphe est examiné plus en détail ci-après
(voir les paragraphes 79 à 96). Le septième, comme il a déjà été dit, dispose
que le mémorandum d’accord entrera en vigueur à sa signature.

                                                                           33

                      délimitation maritime (arrêt)                         33

   75. L’intitulé du mémorandum et ses cinq premiers paragraphes
indiquent l’objectif de faire en sorte que la Commission des limites soit en
mesure d’examiner les demandes soumises par la Somalie et le Kenya
concernant la limite extérieure du plateau continental au-delà de 200 milles
marins, et de formuler des recommandations à ce sujet, nonobstant l’exis-
tence d’un diﬀérend maritime entre les deux Etats, préservant ainsi la dis-
tinction entre la délimitation ﬁnale de la frontière maritime et le processus
engagé devant la Commission en vue de la délinéation.
   76. De fait, le Kenya ne conteste pas que l’un des buts du mémoran-
dum est de permettre la délinéation, mais aﬃrme qu’il ne s’agissait là que
d’une première étape vers la réalisation de l’objectif consistant à parvenir
à une délimitation maritime déﬁnitive par voie d’accord une fois reçues
les recommandations de la Commission des limites.
   77. La Cour observe que, outre celle qui ﬁgure au sixième paragraphe,
diverses références à la délimitation maritime émaillent le texte du mémo-
randum d’accord. Cela étant, aucune de ces autres références ne corro-
bore l’argument du Kenya selon lequel le mémorandum d’accord vise à
prescrire un mode de règlement s’agissant du diﬀérend relatif à la délimi-
tation de la frontière maritime entre les Parties. Les références à la délimi-
tation maritime ﬁgurant en dehors du sixième paragraphe remplissent
deux fonctions.
   Leur première fonction est de déﬁnir le diﬀérend relatif à la délimitation
existant entre les Parties aﬁn de préciser que celles-ci peuvent faire ﬁgurer
« la zone en litige » dans leurs communications respectives à la Commis-
sion des limites et de permettre à cette dernière de formuler ses recomman-
dations, abstraction faite de ce diﬀérend. A cet égard, le deuxième
paragraphe du mémorandum mentionne la « question non encore résolue
de délimitation » entre les Parties et la qualiﬁe de « diﬀérend maritime »,
avant de déﬁnir la « zone en litige », à laquelle il est ensuite fait référence
aux quatrième et cinquième paragraphes. Ces références à la délimitation
maritime n’ont d’autre eﬀet que de favoriser la réalisation de l’objectif du
mémorandum d’accord consistant à faire en sorte qu’une Partie ne s’oppo-
sera pas à l’examen par la Commission de la demande de l’autre, nonob-
stant le diﬀérend relatif à la délimitation existant entre elles.
   La seconde fonction des références à la délimitation est de préciser que
le processus engagé devant la Commission en vue de la ﬁxation de la
limite extérieure du plateau continental est sans préjudice du diﬀérend
existant entre les Parties au sujet de la délimitation maritime et de son
règlement. Le troisième paragraphe prévoit que l’établissement de la
limite extérieure du plateau continental est « sans préjudice de la question
de [s]a délimitation » et que l’intérêt des Parties à eﬀectuer cette délinéa-
tion est « sans préjudice de la future délimitation dudit plateau ». Aux
quatrième et cinquième paragraphes, le dépôt d’informations prélimi-
naires par la Somalie, les communications des deux Etats à la Commis-
sion des limites et les recommandations de celle-ci sont présentés comme
étant « sans préjudice de la future délimitation des frontières maritimes
dans la zone en litige ». La question de la délimitation devait donc demeu-

                                                                            34

                     délimitation maritime (arrêt)                        34

rer dissociée du processus conduisant à la ﬁxation de la limite extérieure
du plateau continental, ce qui laisse supposer que, s’il traitait de la déli-
néation, le mémorandum d’accord ne traitait en revanche nullement, du
moins dans ses cinq premiers paragraphes, de la délimitation ni ne pré-
sentait la délinéation comme une étape du processus de délimitation.
   78. Il est vrai que, dans le mémorandum d’accord, il est plusieurs fois
fait référence à la « future délimitation », ce qui donne à penser que le
processus conduisant à la délinéation devait primer, chronologiquement,
sur la délimitation. Toutefois, les Parties conviennent que ce mémoran-
dum du 7 avril 2009 a été signé alors qu’approchait à grands pas l’expira-
tion du délai dans lequel la Somalie et le Kenya devaient soit soumettre à
la Commission des limites des informations préliminaires, soit lui présen-
ter leur demande (voir le paragraphe 16 ci-dessus). Dans ces circon-
stances, il n’est guère étonnant que le lancement du processus devant
conduire à la ﬁxation de la limite extérieure du plateau continental ait été
jugé prioritaire par rapport au règlement des questions de délimitation
opposant les Parties et que, à tout le moins au moment où le mémoran-
dum a été signé, une telle délimitation fût encore à venir. Si, en tant qu’il
indique notamment que les recommandations de la Commission « seront
sans préjudice de la future délimitation », le cinquième paragraphe pour-
rait être interprété comme impliquant que la délimitation devait interve-
nir une fois les recommandations de la Commission formulées, la Cour
n’est pas pour autant convaincue que l’utilisation de l’adjectif « futur »
dans ce contexte puisse, en soi, être considérée comme dénotant l’exis-
tence d’une restriction temporelle quant au moment auquel la délimita-
tion devait avoir lieu.
   79. Le sixième paragraphe semble plus explicitement indiquer que la
délimitation aura lieu « après » réception des recommandations de la
Commission des limites. Ce passage pourrait laisser entendre que les Par-
ties envisageaient que la délimitation interviendrait une fois tracée la
limite extérieure de leurs portions respectives de plateau continental.
Cependant, cela ne signiﬁe pas nécessairement qu’elles aient entendu se
contraindre à procéder à la délimitation uniquement de la sorte.
   80. La question qui se pose à la Cour est celle de savoir si, dans ce
sixième paragraphe, les Parties sont convenues de régler leur diﬀérend
relatif à la délimitation autrement qu’en estant devant elle, et d’attendre
les recommandations de la Commission des limites avant de pouvoir pro-
céder à un tel règlement.
   81. Il est rappelé que, aux termes du sixième paragraphe du mémoran-
dum d’accord,
    « [l]a délimitation des frontières maritimes dans les zones en litige, y
    compris la délimitation du plateau continental au-delà de 200 milles
    marins, fera l’objet d’un accord entre les deux Etats côtiers sur la
    base du droit international après que la Commission aura achevé
    l’examen des communications séparées eﬀectuées par chacun des
    deux Etats côtiers et formulé ses recommandations aux deux Etats

                                                                          35

                     délimitation maritime (arrêt)                        35

    côtiers concernant l’établissement des limites extérieures du plateau
    continental au-delà de 200 milles marins ».
   82. Il convient tout d’abord de préciser les espaces maritimes auxquels
ce paragraphe fait référence, ce point ayant une incidence sur l’interpréta-
tion du mémorandum, ainsi que sur la mesure dans laquelle la réserve du
Kenya pourrait trouver à s’appliquer en l’espèce, à supposer qu’elle soit
applicable.
   83. Le sixième paragraphe du mémorandum a pour objet « la délimita-
tion des frontières maritimes dans les zones en litige, y compris la délimi-
tation du plateau continental au-delà de 200 milles marins ». L’emploi de
la locution « y compris » implique que les Parties n’entendaient pas res-
treindre la délimitation des « zones en litige » à celle du plateau continen-
tal au-delà de 200 milles marins. Le deuxième paragraphe du mémorandum
apporte l’éclaircissement suivant :

      « La délimitation du plateau continental entre la République du
    Kenya et la République somalienne (ci-après dénommées collective-
    ment « les deux Etats côtiers ») n’a pas encore été ﬁxée. Cette question
    non encore résolue de délimitation entre les deux Etats côtiers doit être
    considérée comme un diﬀérend maritime. Les revendications des deux
    Etats côtiers couvrent une zone de chevauchement du plateau continental
    qui constitue la « zone en litige ». » (Les italiques sont de la Cour.)
   84. Les Parties ont expressément précisé que l’expression « zone en
litige » désignait la zone où leurs prétentions à un plateau continental
entraient en concurrence, sans faire de distinction entre la portion du pla-
teau située en deçà de 200 milles marins et la portion située au-delà. Il est
vrai que, lorsque le terme est employé au sixième paragraphe, c’est au
pluriel — « zones en litige » —, et que ce pluriel n’est apparu que dans la
dernière version du mémorandum.
   85. Ce nonobstant, la Cour observe tout d’abord qu’aucun élément
expliquant ce changement ne lui a été présenté. Ensuite, le terme est
employé indiﬀéremment au singulier et au pluriel ailleurs dans le texte, y
compris au sein d’un même paragraphe ; le quatrième paragraphe prévoit
ainsi que la communication d’informations préliminaires par la Somalie
« pourrait comprendre la zone en litige », et précise que le Kenya ne voit
aucune objection à « faire ﬁgurer les zones en litige » dans cette communi-
cation (les italiques sont de la Cour). Les Parties ne semblent donc pas
avoir eu l’intention, en employant ce terme au pluriel dans le mémoran-
dum, d’introduire une quelconque distinction de sens. Enﬁn, il ressort de
l’ensemble du texte que le mémorandum ne visait, pour autant qu’il fût
question de délimitation, que la zone du plateau continental, tant en deçà
qu’au-delà des 200 milles marins mesurés à partir des côtes respectives
des deux Etats. Au deuxième paragraphe, il est ainsi indiqué que « [l]a
délimitation du plateau continental entre [les Parties] n’a pas encore été
ﬁxée » (les italiques sont de la Cour), « [c]ette question non encore résolue

                                                                          36

                      délimitation maritime (arrêt)                         36

de délimitation » étant qualiﬁée de « diﬀérend maritime », notion à laquelle
il est fait référence aux quatrième et cinquième paragraphes. Au troisième
paragraphe, il est en outre précisé que l’établissement de limites exté-
rieures « est sans préjudice de la question de la délimitation du plateau
continental », et que l’intérêt des deux Etats « à établir [c]es limites exté-
rieures … [est] sans préjudice de la future délimitation du plateau continen-
tal » (les italiques sont de la Cour). Dans ce contexte, quand bien même
l’expression « zone en litige » n’aurait pas été déﬁnie par ailleurs, force est
de considérer que la référence, au sixième paragraphe, à « la délimitation
des frontières maritimes dans les zones en litige » renvoyait au « diﬀérend
maritime » visé au deuxième paragraphe et dont il est question ailleurs
dans le mémorandum, à savoir la délimitation du plateau continental
entre les deux Etats.
   86. La Cour ne voit donc aucune raison de conclure qu’il faille prêter
à l’expression « zones en litige » employée dans le sixième paragraphe un
sens diﬀérent de celui donné à celle de « zone en litige » dans la déﬁnition
énoncée au deuxième paragraphe, qui désigne les zones où les deux Par-
ties nourrissent à l’égard du plateau continental des prétentions concur-
rentes. Partant, le sixième paragraphe n’a trait qu’à la délimitation du
plateau continental, « y compris … au-delà de 200 milles marins », et ne
concerne ni la délimitation de la mer territoriale, ni celle de la zone éco-
nomique exclusive. Il s’ensuit que, même si, comme le prétend le Kenya,
ce paragraphe prescrit un mode de règlement du diﬀérend des Parties
concernant leur frontière maritime, ce mode ne s’appliquerait qu’à leur
frontière délimitant le plateau continental, et non à leurs frontières dans
les autres espaces maritimes.

                                      *
   87. La Cour en vient à la question de savoir si le sixième paragraphe,
en prévoyant que la délimitation du plateau continental entre les Parties
« fera l’objet d’un accord … sur la base du droit international après que
la Commission aura achevé l’examen des communications séparées eﬀec-
tuées par chacun[e d’elles] et formulé ses recommandations », établit un
mode de règlement du diﬀérend relatif à la frontière maritime qui oppose
les Parties s’agissant de cette zone particulière.
   88. Ainsi qu’il a déjà été indiqué, le Kenya soutient que le membre de
phrase « fera l’objet d’un accord entre les deux Etats côtiers sur la base du
droit international » donne naissance à une obligation de négocier en vue
de parvenir à un accord, tandis que, pour la Somalie, aucune obligation
n’est ainsi créée, seules étant constatées les obligations préexistantes des
Parties au regard de la CNUDM.
   89. La Cour rappelle que, selon la règle de droit international coutumier
applicable, le sixième paragraphe doit être interprété de bonne foi, suivant
le sens ordinaire à attribuer à ses termes dans leur contexte et à la lumière
de l’objet et du but du mémorandum (voir les paragraphes 63 et 64 ci-
dessus). En application de l’alinéa c) du paragraphe 3 de l’article 31 de la

                                                                            37

                      délimitation maritime (arrêt)                          37

convention de Vienne, « toute règle pertinente de droit international appli-
cable dans les relations entre les parties » doit être prise en considération,
conjointement avec le contexte. Or, en l’espèce, la Somalie et le Kenya sont
tous deux parties à la CNUDM, qui est expressément visée par le mémo-
randum d’accord et contient donc des règles pertinentes. De plus, étant
donné que le sixième paragraphe du mémorandum porte sur la délimitation
du plateau continental, l’article 83 de la CNUDM, intitulé « Délimitation
du plateau continental entre Etats dont les côtes sont adjacentes ou se font
face », revêt une pertinence toute particulière. Cet article se lit comme suit :
         « 1. La délimitation du plateau continental entre Etats dont les
      côtes sont adjacentes ou se font face est eﬀectuée par voie d’accord
      conformément au droit international tel qu’il est visé à l’article 38 du
      Statut de la Cour internationale de Justice, aﬁn d’aboutir à une solu-
      tion équitable.
         2. S’ils ne parviennent pas à un accord dans un délai raison-
      nable, les Etats concernés ont recours aux procédures prévues à la
      partie XV. »
   90. Il existe une similarité entre le libellé du paragraphe 1 de l’article 83
de la CNUDM et celui du sixième paragraphe du mémorandum d’accord,
le premier disposant que la délimitation sera « eﬀectuée par voie d’accord
conformément au droit international » et le second, qu’elle « fera l’objet
d’un accord … sur la base du droit international ».
   L’article 83 de la CNUDM, en son paragraphe 1, énonce la manière
dont la délimitation du plateau continental doit être eﬀectuée par les
Etats parties à la convention, à savoir par voie d’accord et non par une
démarche unilatérale. C’est une disposition qui concerne l’établissement
sur le plateau continental de la frontière maritime entre des Etats dont les
côtes sont adjacentes ou se font face. Elle ne prescrit pas de mode de
règlement applicable aux diﬀérends relatifs à la délimitation dudit pla-
teau. Cela ressort clairement du paragraphe 2 de l’article 83, qui dispose
que, s’ils ne parviennent pas à un accord dans un délai raisonnable, les
Etats concernés doivent avoir recours aux procédures de règlement visées
dans la partie XV, intitulée « Règlement des diﬀérends » (laquelle sera
examinée plus en détail ci-après). La Cour note que le paragraphe 1 de
l’article 83 de la CNUDM, en disposant que la délimitation est eﬀectuée
par voie d’accord, exige qu’il y ait des négociations menées de bonne foi,
mais non que de telles négociations aboutissent (voir Frontière terrestre et
maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria ; Guinée
équatoriale (intervenant)), arrêt, C.I.J. Recueil 2002, p. 424, par. 244).
   91. Conformément à l’alinéa c) du paragraphe 3 de l’article 31 de la
convention de Vienne, et compte tenu, plus particulièrement, de ce que le
sixième paragraphe du mémorandum d’accord et le paragraphe 1 de l’ar-
ticle 83 de la CNUDM sont libellés en des termes similaires, la Cour
estime que le premier peut raisonnablement être lu à la lumière du second.
Dans ce contexte, la référence, commune aux deux dispositions, à la
nécessité d’eﬀectuer la délimitation par voie d’accord conformément au
droit international, ne prescrit pas de mode particulier de règlement et

                                                                             38

                      délimitation maritime (arrêt)                          38

n’exclut pas le recours à diﬀérentes procédures de cette nature s’il se révé-
lait impossible de parvenir à un accord, ce que le Kenya a du reste semblé
admettre au cours de la procédure orale.
   92. Cela dit, ainsi que le Kenya l’a souligné, le sixième paragraphe du
mémorandum va au-delà du libellé du paragraphe 1 de l’article 83 puisque,
dans une seconde partie, il est précisé que « la délimitation … fera l’objet
d’un accord … après que la Commission aura achevé [son] examen … et
formulé ses recommandations… » (les italiques sont de la Cour). Comme il
a déjà été indiqué (voir le paragraphe 56), le Kenya convient que le libellé du
sixième paragraphe ne lui interdisait pas d’entamer avec la Somalie des
négociations sur leur frontière maritime avant que la Commission ait émis
ses recommandations. Son comportement va d’ailleurs dans le sens de cette
interprétation puisqu’il a pris part à deux cycles de négociations en 2014,
avant que la Somalie soumette sa requête introductive d’instance en la pré-
sente aﬀaire. Il ressort du dossier que ces négociations concernaient la tota-
lité des espaces maritimes, y compris le plateau continental, et que les Parties
ont discuté en détail de la méthode qu’il convenait de retenir aux ﬁns de
procéder à la délimitation. Même après le dépôt de la requête somalienne, le
Kenya, dans une note verbale en date du 24 octobre 2014 adressée au Secré-
taire général de l’Organisation des Nations Unies, écrivait : « les deux Etats
mènent actuellement des négociations diplomatiques au sommet en vue de
régler rapidement [la question de la délimitation de la frontière maritime] ».
Ainsi qu’il a été relevé ci-dessus (voir le paragraphe 56), le Kenya a égale-
ment admis que les Parties auraient pu parvenir à certains accords concer-
nant leur frontière maritime avant que la Commission ait formulé ses
recommandations. L’ensemble de ce qui précède conﬁrme que le Kenya ne
s’estimait pas tenu d’attendre ces recommandations pour pouvoir entamer
des négociations au sujet de la délimitation maritime, ou même de conclure
des accords à cet égard, et que le processus de délimitation pouvait à tout le
moins être engagé avant que celui de délinéation fût achevé.
   93. Le Kenya a cependant plaidé qu’il n’était pas possible de mener à
terme ces négociations relatives à la délimitation maritime, et donc de
conclure un accord déﬁnitif, tant que la Commission n’avait pas formulé
ses recommandations.
   94. Il se peut en eﬀet que les Parties, comme elles en conviennent d’ail-
leurs elles-mêmes, ne soient pas en mesure de ﬁxer de manière déﬁnitive le
point terminal de leur frontière maritime dans la zone située au-delà de
200 milles marins avant que les recommandations de la Commission leur
aient été communiquées et que la limite extérieure du plateau continental
au-delà de 200 milles marins ait été établie sur cette base. Cela est
conforme au paragraphe 8 de l’article 76 de la CNUDM. Une incertitude
concernant la limite extérieure du plateau continental et, partant, l’en-
droit précis où se situe le point terminal d’une frontière donnée dans la
zone située au-delà de 200 milles marins n’empêche toutefois pas néces-
sairement les Etats concernés ou la Cour, si les circonstances s’y prêtent,
d’entreprendre la délimitation de la frontière avant que la Commission ait
formulé ses recommandations.

                                                                             39

                      délimitation maritime (arrêt)                        39

   95. La Cour est d’avis que le sixième paragraphe du mémorandum ne
peut être interprété comme interdisant aux Parties de parvenir à un accord
sur leur frontière maritime avant d’avoir reçu les recommandations de la
Commission des limites, ou comme interdisant à l’une ou l’autre d’avoir
recours, avant d’avoir reçu ces recommandations, à des procédures de
règlement s’agissant de leur diﬀérend en matière de délimitation maritime.
   Les Parties, par consentement mutuel, auraient pu à tout moment
conclure un accord sur leur frontière maritime. En outre, lu à la lumière
du paragraphe 1 de l’article 83 de la CNUDM (voir les paragraphes 90
et 91 ci-dessus), l’emploi des termes « fera l’objet d’un accord » dans le
sixième paragraphe ne signiﬁe pas que les Parties aient une obligation de
conclure un accord sur une frontière délimitant le plateau continental ; il
signiﬁe plutôt qu’elles ont l’obligation d’engager des négociations de
bonne foi en vue de parvenir à un accord. Les Parties s’accordent à recon-
naître que ledit paragraphe ne leur interdisait pas d’entreprendre de telles
négociations avant d’avoir reçu les recommandations de la Commission.
Il n’y a pas dans le sixième paragraphe de restriction temporelle quant à
l’exécution de cette obligation de négocier. Etant donné que ce paragraphe
ne prescrit pas un mode de règlement (voir les paragraphes 90 et 91), le
fait que les Parties se soient ﬁxé un objectif quant au moment de la
conclusion d’un accord n’interdit pas à l’une d’elles de recourir à des pro-
cédures de règlement des diﬀérends avant la réception des recommanda-
tions de la Commission.
   En outre, la Somalie et le Kenya sont tous deux parties à la CNUDM,
dont la partie XV comporte des dispositions exhaustives pour le règlement
des diﬀérends, et ils ont tous deux fait une déclaration en vertu de la clause
facultative qui demeure en vigueur. La Cour ne considère pas que, en l’ab-
sence d’une disposition expresse à cet eﬀet, les Parties puissent être regar-
dées comme ayant entendu exclure le recours à de telles procédures de
règlement jusqu’à la réception des recommandations de la Commission.
   96. Enﬁn, il est précisé à plusieurs reprises dans le mémoran-
dum que les travaux de la Commission des limites conduisant à la déli-
néation seront sans préjudice de la délimitation, les deux opérations
étant traitées comme distinctes dans cet instrument. Cela contredit
l’argument du Kenya selon lequel le sixième paragraphe viserait à subor-
donner la délimitation à la délinéation. Rien ne laisse supposer que les
Parties soient convenues en 2009 que la délimitation serait à ce point
subordonnée à la délinéation que la première ne pût se faire sans la
seconde.
   97. Pour résumer, la Cour constate ce qui suit s’agissant de l’interpré-
tation du mémorandum d’accord. Premièrement, celui-ci avait pour objet
et pour but de constituer un accord de non-objection permettant à la
Commission de formuler des recommandations nonobstant l’existence
d’un diﬀérend entre les Parties au sujet de la délimitation du plateau
continental. Deuxièmement, le sixième paragraphe porte exclusivement
sur le plateau continental, et non sur l’intégralité de la frontière maritime
entre les Parties, ce qui donne à penser qu’il ne créait pas un mode de

                                                                           40

                      délimitation maritime (arrêt)                        40

règlement en vue de la détermination de ladite frontière. Troisièmement,
le mémorandum indique expressément à plusieurs reprises que le proces-
sus devant conduire à la ﬁxation de la limite extérieure du plateau conti-
nental au-delà de 200 milles marins sera sans préjudice de la délimitation
de la frontière maritime entre les Parties, impliquant — dans le droit ﬁl de
la jurisprudence de la Cour — que cette délimitation peut être entreprise
indépendamment de toute recommandation de la Commission. Quatriè-
mement, le libellé du sixième paragraphe du mémorandum reﬂète celui du
paragraphe 1 de l’article 83 de la CNUDM, ce qui tend à indiquer que les
Parties entendaient faire référence à la manière dont se déroule générale-
ment la délimitation en vertu de cet article, qui prévoit l’ouverture de
négociations visant à aboutir à un accord, et non prescrire un mode de
règlement de leur diﬀérend. Cinquièmement, les Parties admettent que le
sixième paragraphe ne leur interdisait pas d’entreprendre de telles négo-
ciations, ni de s’entendre sur certains points, avant d’avoir obtenu les
recommandations de la Commission.
   98. Au vu de ce qui précède, la Cour considère que le sixième para-
graphe du mémorandum reﬂète le fait que les Parties prévoyaient, compte
tenu du paragraphe 1 de l’article 83 de la CNUDM, de négocier leur fron-
tière maritime dans la zone du plateau continental après la réception des
recommandations de la Commission, les deux processus — celui de la
délimitation et celui de la délinéation — étant maintenus séparés. De
telles négociations, en eﬀet, constituent la première étape de la délimita-
tion du plateau continental entre Etats parties à la CNUDM. La Cour ne
considère cependant pas que le libellé du sixième paragraphe, lu à la
lumière du texte du mémorandum d’accord dans son ensemble, de l’objet
et du but de celui-ci, ainsi que dans son contexte, ait pu avoir vocation à
établir un mode de règlement en vue de la délimitation de la frontière
maritime entre les Parties. Il n’impose pas à celles-ci d’attendre le résultat
des travaux de la Commission avant de tenter de parvenir à un accord sur
leur frontière maritime, pas davantage qu’il ne leur impose de recourir à
un mode particulier de règlement de leur diﬀérend à cet égard.

                                      *
   99. Conformément à l’article 32 de la convention de Vienne, la Cour
en vient aux travaux préparatoires du mémorandum d’accord, pour limi-
tés qu’ils soient, et aux circonstances dans lesquelles celui-ci a été
conclu, lesquels conﬁrment selon elle le sens résultant de l’interprétation
donnée ci-dessus (voir Différend maritime (Pérou c. Chili), arrêt, C.I.J.
Recueil 2014, p. 30, par. 66 et références y ﬁgurant).
   100. Les Parties ont signé le mémorandum d’accord alors que se proﬁlait
l’échéance du 13 mai 2009, date limite imposée aux Etats pour communi-
quer à la Commission leur dossier, ou à tout le moins lui présenter des infor-
mations préliminaires, sur la limite extérieure de leur plateau continental.
Compte tenu de cette échéance pressante, M. Ahmedou Ould Abdallah, à
l’époque représentant spécial du Secrétaire général de l’Organisation des

                                                                           41

                      délimitation maritime (arrêt)                          41

Nations Unies pour la Somalie, a entamé en octobre 2008 la constitution du
dossier d’informations préliminaires au nom de cette dernière, qui se trou-
vait alors en butte à une période d’instabilité et manquait des ressources
nécessaires pour préparer ce dossier. Il a été assisté dans cette tâche par le
Royaume de Norvège et, en particulier, par deux représentants de celui-ci, à
savoir l’ambassadeur Hans Wilhelm Longva, ancien conseiller juridique du
ministère norvégien des aﬀaires étrangères, et M. Harald Brekke, alors
membre norvégien de la Commission des limites du plateau continental.
   101. Le Gouvernement fédéral de transition de la Somalie est oﬃcielle-
ment entré en fonction le 22 février 2009. Le 10 mars 2009, il a été informé
de l’initiative du représentant spécial et de l’assistance de la Norvège, et
s’est vu remettre un projet d’informations préliminaires qui avait été pré-
paré à son intention. A cette occasion lui a également été présenté un
projet de mémorandum d’accord établi par l’ambassadeur Longva. La
Somalie a fait modiﬁer le titre du mémorandum en y insérant les mots « to
each other ». Le Kenya a apparemment proposé quelques amendements
au texte, mais qui ne semblent pas avoir eu d’incidence sur la teneur du
mémorandum d’accord, en particulier s’agissant du sixième paragraphe.
   102. Le fait que le mémorandum d’accord ait été établi par l’ambassa-
deur Longva dans le contexte du concours que la Norvège prêtait à la
Somalie aux ﬁns de la constitution de son dossier d’informations prélimi-
naires destiné à la Commission, et que les deux documents aient été pré-
sentés conjointement dans le cadre du processus devant permettre à la
Somalie de respecter la date butoir du 13 mai 2009, tend à conﬁrmer que
le mémorandum d’accord portait sur la procédure devant la Commission.
Il ressort du dossier que les Parties considéraient le mémorandum comme
un accord de non-objection, nécessaire eu égard aux communications
qu’elles s’apprêtaient à faire à la Commission.
   103. En outre, l’inclusion du sixième paragraphe dans le texte du mémo-
randum ne semble avoir fait l’objet d’aucune mention ni justiﬁcation. S’il
était aussi lourd de conséquences que le prétend le Kenya, ce paragraphe
aurait, selon toute probabilité, été débattu dans une certaine mesure. Pour-
tant, à l’occasion d’une allocution donnée lors de la conférence panafri-
caine sur les frontières maritimes et le plateau continental, en novembre
2009, l’ambassadeur Longva a évoqué le mémorandum d’accord sans du
tout aborder les éléments juridiques qui seraient implicitement contenus
dans son sixième paragraphe. Il a même déclaré ce qui suit :
       « Avant de commencer, je tiens à souligner que cette question [du
    tracé de la limite extérieure du plateau continental] est distincte de celle
    de la délimitation du plateau continental entre Etats dont les côtes
    sont adjacentes ou se font face. L’établissement de la limite extérieure
    du plateau continental est en eﬀet sans préjudice des questions rela-
    tives à la délimitation du plateau continental entre Etats, c’est-à-dire
    qu’il n’y porte pas atteinte. Nul besoin donc de résoudre les questions
    de délimitation maritime entre Etats voisins avant de commencer à
    établir la limite extérieure du plateau continental. »

                                                                             42

                     délimitation maritime (arrêt)                         42

   104. Par ailleurs, dans une note verbale datée du 17 août 2011, la mis-
sion permanente de la Norvège auprès de l’Organisation des Nations Unies
a présenté au Secrétariat de l’Organisation ses observations en réponse au
rapport du Secrétaire général sur « la protection des ressources naturelles
et des eaux somaliennes, et [l]es allégations faisant état d’activités de
pêche illégales et de rejet illégal de déchets, notamment de substances
toxiques, au large des côtes somaliennes ». Dans le contexte d’une discus-
sion sur les diﬀérends « non résolus de délimitation maritime », cette note
évoque le mémorandum d’accord et en présente brièvement certains
aspects. Cette présentation synthétique fait référence à l’intitulé du mémo-
randum, au contenu du cinquième paragraphe, ainsi qu’à la disposition
régissant l’entrée en vigueur contenue au septième paragraphe. En
revanche, il n’est fait nulle mention du sixième paragraphe. Si celui-ci
revêtait l’importance que lui prête le Kenya, l’Etat dont le représentant
avait contribué à la rédaction du mémorandum l’aurait vraisemblable-
ment souligné. Dans cette note, la Norvège a dit ceci, à propos de la déli-
mitation maritime :
       « Les questions les plus sensibles, sur le plan politique, pourraient
    être celles ayant trait à la délimitation maritime entre la Somalie et les
    Etats côtiers voisins. La Norvège ne prend pas position à ce sujet et se
    borne à apporter son assistance en partant du principe qu’il ne sera en
    rien préjugé des questions de délimitation maritime avec d’autres
    Etats. »
  105. La Cour estime que les travaux préparatoires et les circonstances
dans lesquelles le mémorandum d’accord a été conclu conﬁrment
que celui-ci n’entendait pas prescrire une procédure donnée aux ﬁns du
règlement du diﬀérend opposant les Parties au sujet de leur frontière
maritime.

3. Conclusion sur la question de savoir si la réserve contenue dans la
   déclaration que le Kenya a formulée en vertu du paragraphe 2 de
   l’article 36 est applicable du fait du mémorandum d’accord
   106. La Cour conclut que le sixième paragraphe du mémorandum, lu
dans le contexte et à la lumière de l’objet et du but de cet instrument,
traduit le fait que les Parties s’attendaient à conclure un accord sur la
délimitation de leur plateau continental après réception des recomman-
dations de la Commission des limites. Ce paragraphe n’impose cepen-
dant pas un mode particulier de règlement. Dès lors, le mémorandum ne
constitue pas un accord par lequel les Parties seraient convenues
« d’avoir recours à un autre mode ou à d’autres modes de règlement »,
au sens de la réserve à la déclaration d’acceptation du Kenya, et, en
conséquence, la présente aﬀaire ne se trouve pas exclue, du fait de
cet instrument, du champ de l’acceptation par cet Etat de la juridiction
de la Cour.


                                                                           43

                      délimitation maritime (arrêt)                        43

           B. La partie XV de la convention des Nations Unies
                         sur le droit de la mer
   107. Selon le Kenya, il existe un second fondement, indépendant du
mémorandum d’accord, justiﬁant que la Cour conclue à son défaut de
compétence pour connaître de la requête de la Somalie. Le Kenya invoque
là encore la réserve à sa déclaration formulée en vertu du paragraphe 2 de
l’article 36 du Statut, réserve qui exclut les diﬀérends au sujet desquels les
parties sont convenues d’avoir recours « à un autre mode ou à d’autres
modes de règlement », en faisant valoir que, « [d]e toute évidence, la
partie XV de la CNUDM prévoit des modes convenus de règlement des
diﬀérends frontaliers maritimes ».
   108. Le Kenya relève que le paragraphe 1 de l’article 287 de la
CNUDM, qui ﬁgure dans la partie XV, autorise les Etats parties à choi-
sir, par voie de déclaration écrite, une ou plusieurs juridictions pour obte-
nir une décision obligatoire sur leurs diﬀérends relatifs à l’interprétation
ou à l’application de la convention. Selon le paragraphe 3 du même
article, les Etats parties n’ayant pas fait une telle déclaration sont réputés
avoir accepté la procédure d’arbitrage prévue à l’annexe VII de la
CNUDM. Ni la Somalie ni lui n’ayant fait une telle déclaration, le Kenya
en déduit que, en application de la convention, les deux Parties sont répu-
tées avoir accepté ladite procédure d’arbitrage en tant que mode de règle-
ment de leurs diﬀérends relatifs à l’interprétation ou à l’application de la
convention, y compris leurs diﬀérends en matière de délimitation mari-
time, et sont donc convenues d’avoir recours à « un mode de règlement
autre que la saisine de la Cour ». En conséquence, le Kenya estime que sa
réserve a pour eﬀet de soustraire le présent diﬀérend à la compétence qu’il
a conférée à la Cour par sa déclaration en vertu du paragraphe 2 de
l’article 36 du Statut.
   109. A l’appui de cet argument, le Kenya déclare que sa réserve tend à
reconnaître « le rôle important d’autres systèmes et procédures plus spé-
cialisés de règlement des diﬀérends » et donne priorité à la partie XV de la
CNUDM, en tant que lex specialis et lex posterior, par rapport aux décla-
rations faites par les Parties en vertu de la clause facultative.
   110. Le Kenya donne également son analyse des implications de l’ar-
ticle 282, autre disposition de la partie XV de la CNUDM qui stipule ce
qui suit :
       « Lorsque les Etats Parties qui sont parties à un diﬀérend relatif
    à l’interprétation ou à l’application de la Convention sont convenus,
    dans le cadre d’un accord général, régional ou bilatéral ou de
    toute autre manière, qu’un tel diﬀérend sera soumis, à la demande
    d’une des parties, à une procédure aboutissant à une décision obliga-
    toire, cette procédure s’applique au lieu de celles prévues dans la pré-
    sente partie, à moins que les parties en litige n’en conviennent
    autrement. »

                                                                           44

                      délimitation maritime (arrêt)                         44

Le Kenya reconnaît que, selon l’article 282, lorsque deux Etats parties à
la convention ont fait des déclarations en vertu de la clause facultative ne
comportant pas de réserve soustrayant à la compétence de la Cour le dif-
férend qui lui est soumis, ces déclarations constituent un accord à l’eﬀet
de recourir à une procédure (à savoir le règlement par la Cour) qui s’ap-
pliquera au lieu des autres procédures prévues dans la section 2 de
la partie XV de la CNUDM. Il soutient toutefois que, dès lors que la
partie XV fournit des modes convenus de règlement des diﬀérends au sens
de sa réserve, les déclarations faites par les Parties en vertu de la clause
facultative ne coïncident pas pour conférer compétence à la Cour et ne
constituent donc pas un accord, au sens de l’article 282, à l’eﬀet de lui
soumettre un diﬀérend relatif à l’interprétation ou à l’application de la
convention.

                                      *
   111. La Somalie convient avec le Kenya que les déclarations d’accepta-
tion de la juridiction de la Cour faites en vertu de la clause facultative
peuvent constituer un accord à l’eﬀet de soumettre un diﬀérend relatif à
l’interprétation ou à l’application de la convention à une procédure abou-
tissant à une décision obligatoire qui, selon l’article 282, s’applique au lieu
de toute procédure prévue dans la section 2 de la partie XV de la
CNUDM. Elle relève que le Kenya ne conteste pas que les auteurs de la
CNUDM ont « spécialement et explicitement voulu que la juridiction de
la Cour au titre de la clause facultative l’emporte sur la partie XV » et
invoque les travaux préparatoires de l’article 282, ainsi que l’uniformité
de la doctrine, à l’appui de cet argument. Ainsi, la Somalie estime que, du
fait de leurs déclarations en vertu de la clause facultative, les Parties ont
accepté la juridiction de la Cour et qu’il s’agit là d’un accord qui « l’em-
porte sur les procédures de règlement des diﬀérends prévues à l’article 287
de la CNUDM ».
   112. S’agissant de l’argument du Kenya tendant à ériger la CNUDM
en lex specialis et lex posterior par rapport aux déclarations d’acceptation
des Parties, la Somalie soutient que
     « [l]a ratiﬁcation d’un traité donnant explicitement priorité à la juri-
     diction au titre de la clause facultative sur les procédures prévues à la
     partie XV ne saurait, en toute logique, avoir pour eﬀet de faire primer
     lesdites procédures sur la juridiction découlant de déclarations faites
     au titre de la clause facultative » (les italiques sont dans l’original).
   113. La Somalie fait observer que la relation entre les déclarations
faites par les Parties en vertu de la clause facultative et la partie XV de la
CNUDM pourrait sembler être à l’origine d’une certaine circularité,
puisque la réserve à la déclaration faite par le Kenya en vertu de la clause
facultative pourrait renvoyer à la partie XV, qui, à son tour (par l’eﬀet de
l’article 282), pourrait renvoyer à ladite déclaration, ce va-et-vient se
répétant à l’inﬁni. Cela étant, elle soutient qu’il n’y a pas de circularité en

                                                                            45

                     délimitation maritime (arrêt)                        45

l’espèce car l’article 282 de la CNUDM donne priorité à la juridiction
fondée sur des déclarations en vertu de la clause facultative, et relève
qu’« [i]l serait totalement illogique de considérer qu’un instrument
excluant expressément les diﬀérends couverts par des déclarations au titre
de la clause facultative puisse établir pour ces mêmes diﬀérends un autre
mode de règlement » (les italiques sont dans l’original).
   114. Pour ce qui est d’une hypothétique circularité, le Kenya répond
qu’il n’y a pas de « double renvoi » en l’espèce. Il estime que la réserve à
sa déclaration fait entrer en jeu la partie XV, mais qu’il n’y a pas lieu
d’aller plus loin étant donné que les procédures prévues dans cette partie,
qui ont force de lex specialis et de lex posterior, entrent dans le champ de
sa réserve. L’article 282 n’aurait donc pas pour eﬀet de renvoyer à son
tour à la déclaration du Kenya.

                                    * *
   115. Ainsi que la Cour l’a précédemment déclaré, quand « il s’agit de
deux déclarations unilatérales, … compétence lui est conférée seulement
dans la mesure où elles coïncident pour la lui conférer » (Certains emprunts
norvégiens (France c. Norvège), arrêt, C.I.J. Recueil 1957, p. 23). Bien
que les déclarations des deux Parties comprennent des réserves, seule une
de ces réserves — contenue dans la déclaration du Kenya –– est en cause
dans la présente aﬀaire. La Cour doit donc examiner la déclaration du
Kenya en vue de déterminer l’étendue de la compétence que lui ont confé-
rée les Parties.
   116. Pour être en mesure de déterminer si elle a compétence dans la
présente aﬀaire, la Cour doit rechercher « si la force des raisons militant
en faveur de sa compétence est prépondérante et s’il existe « une volonté
des Parties de [lui] conférer juridiction » » (Actions armées frontalières et
transfrontalières (Nicaragua c. Honduras), compétence et recevabilité,
arrêt, C.I.J. Recueil 1988, p. 76, par. 16, citant Usine de Chorzów, compé-
tence, arrêt no 8, 1927, C.P.J.I. série A no 9, p. 32 ; voir également Compé-
tence en matière de pêcheries (Espagne c. Canada), compétence de la Cour,
arrêt, C.I.J. Recueil 1998, p. 450-451, par. 38).
   117. La Cour s’intéressera tout d’abord à l’interprétation de la déclara-
tion du Kenya puis aux dispositions de la partie XV, qui, selon ce dernier,
établissent le mode de règlement auquel les Parties seraient convenues de
soumettre le présent diﬀérend.
   118. Ainsi que la Cour l’a précédemment déclaré,
    « [t]ous les éléments d’une déclaration faite en vertu du paragraphe 2
    de l’article 36 du Statut, qui, pris ensemble, comportent l’acceptation
    de la compétence de la Cour par l’Etat auteur de la déclaration,
    doivent être interprétés comme formant un tout, auquel doivent être
    appliqués les mêmes principes juridiques d’interprétation » (Compé-
    tence en matière de pêcheries (Espagne c. Canada), compétence de la
    Cour, arrêt, C.I.J. Recueil 1998, p. 453, par. 44).

                                                                          46

                      délimitation maritime (arrêt)                        46

En outre,
    « s’agissant d’une réserve à une déclaration faite en vertu du para-
    graphe 2 de l’article 36 du Statut, ce qui est exigé en tout premier lieu
    est qu’elle soit interprétée d’une manière compatible avec l’eﬀet
    recherché par l’Etat qui en est l’auteur » (C.I.J. Recueil 1998, p. 455,
    par. 52).
   119. Il est rappelé que, dans la partie pertinente de sa déclaration en
vertu du paragraphe 2 de l’article 36 du Statut, le Kenya accepte la juri-
diction de la Cour « sur tous les diﬀérends … autres que … [ceux] au sujet
desquels les parties en cause auraient convenu ou conviendraient d’avoir
recours à un autre mode ou à d’autres modes de règlement ». La déclara-
tion du Kenya traduit donc une intention de faire en sorte que « tous les
diﬀérends » l’opposant à un autre Etat ayant accepté la juridiction de la
Cour au titre du paragraphe 2 de l’article 36 du Statut (hormis ceux visés
par les réserves qui ne sont pas en cause dans la présente aﬀaire) soient
soumis à un mode de règlement déterminé, consistant soit en la saisine de
la Cour soit en un autre mode agréé par les parties. En conséquence, pour
donner eﬀet à l’intention qui ressort de la déclaration du Kenya, « inter-
prété[e] comme formant un tout », la Cour ne peut conclure à son défaut
de compétence que si elle constate que les Parties sont convenues d’avoir
recours à un autre mode de règlement s’agissant du diﬀérend qui fait
l’objet de la requête somalienne.
   120. Le Kenya soutient que sa réserve confère une importance particu-
lière à un accord sur un mode de règlement qui constitue une lex specialis
et une lex posterior par rapport aux déclarations faites par les Parties en
vertu de la clause facultative. La Cour constate cependant que le texte de
la réserve du Kenya ne fait aucune distinction entre un accord portant sur
un objet très précis, comme un compromis à l’égard d’un diﬀérend donné,
et un accord d’ordre général sur le règlement paciﬁque des diﬀérends. En
outre, du fait de l’emploi des termes « auraient convenu ou convien-
draient », la réserve fait expressément référence aux accords existants ou à
venir entre les Parties. Dès lors, ses termes clairs inﬁrment l’idée que pré-
férence doit être donnée aux accords postérieurs à la date des déclarations
des Parties. La réponse à la question de savoir si un accord particulier
entre dans le champ de la réserve du Kenya ne tient pas au degré de pré-
cision de cet accord ni à la date de sa conclusion, mais nécessite un exa-
men de son contenu. Aussi la Cour en vient-elle à présent à l’examen des
dispositions pertinentes de la partie XV de la CNUDM.
   121. Dans sa requête, la Somalie invite la Cour à interpréter et appli-
quer les dispositions de la CNUDM concernant la délimitation maritime.
De manière générale, la partie XV prévoit des modes de règlement pour
les diﬀérends relatifs à l’interprétation ou à l’application de la convention.
Toutefois, pour déterminer si, en ratiﬁant la CNUDM, les Parties sont
convenues d’un mode de règlement du présent diﬀérend autre que sa sai-
sine, la Cour doit se pencher plus avant sur la structure et les dispositions
de cette partie.

                                                                           47

                      délimitation maritime (arrêt)                        47

   122. La partie XV, intitulée « Règlement des diﬀérends », comprend
trois sections. La section 1 expose les dispositions générales en matière de
règlement paciﬁque des diﬀérends. Elle impose aux Etats parties de régler
par des moyens paciﬁques les diﬀérends relatifs à l’interprétation ou à
l’application de la convention (art. 279), mais précise expressément qu’ils
sont libres de recourir à « tout moyen paciﬁque de leur choix » (art. 280).
Les Etats parties peuvent convenir entre eux d’un mode de règlement
n’aboutissant pas à une décision obligatoire d’une tierce partie (comme la
conciliation). Cependant, si un tel moyen ne permet pas de régler un dif-
férend, il est loisible à l’un ou à l’autre des Etats parties concernés d’en
saisir la juridiction compétente en vertu de la section 2 de la partie XV, à
moins que leur accord de recourir au moyen en question n’ait exclu les
procédures aboutissant à une décision obligatoire prévues dans cette sec-
tion (art. 281, par. 1). Enﬁn, l’article 282 autorise les Etats parties à
convenir « dans le cadre d’un accord général, régional ou bilatéral ou de
toute autre manière » de soumettre un diﬀérend à une procédure aboutis-
sant à une décision obligatoire, auquel cas la procédure convenue s’ap-
plique « au lieu » de celles prévues dans la partie XV.
   123. La section 2 de la partie XV énonce les dispositions relatives aux
procédures obligatoires aboutissant à des décisions obligatoires. Selon
l’article 286, ces procédures s’appliquent lorsqu’un diﬀérend n’a pas été
réglé « par l’application de la section 1 ». S’agissant du règlement de ces
diﬀérends, l’article 287, intitulé « Choix de la procédure », autorise un
Etat partie à choisir, par voie de déclaration écrite, une ou plusieurs des
juridictions suivantes (par. 1) : le Tribunal international du droit de la
mer, la Cour internationale de Justice, un tribunal arbitral constitué en
vertu de l’annexe VII de la convention ou un tribunal arbitral spécial
constitué conformément à l’annexe VIII. Si un Etat partie n’a pas fait de
choix exprès, il est réputé avoir accepté la procédure d’arbitrage prévue à
l’annexe VII (art. 287, par. 3). Si les parties en litige n’ont pas accepté la
même procédure, le diﬀérend ne peut être soumis qu’à la procédure
d’arbitrage prévue à l’annexe VII (art. 287, par. 5).
   124. L’article 288, paragraphe 1, dispose qu’« [u]ne cour ou un tribunal
visé à l’article 287 a compétence pour connaître de tout diﬀérend relatif à
l’interprétation ou à l’application de la Convention qui lui est soumis
conformément à la présente partie ». La section 3 de la partie XV énonce
toutefois des limitations à l’application de la section 2 s’agissant de cer-
tains types de diﬀérends (art. 297). Elle autorise en outre un Etat partie à
déclarer par écrit qu’il n’accepte pas une ou plusieurs des procédures pré-
vues à la section 2 en ce qui concerne certaines catégories de diﬀérends
qui y sont énumérées (art. 298).
   125. Les dispositions de la partie XV de la CNUDM régissant le règle-
ment des diﬀérends ne constituent pas un protocole facultatif, mais font
partie intégrante de la convention. Cette convention n’admettant pas les
réserves (art. 309), tous les Etats parties sont assujettis à la partie XV.
Toutefois, la convention laisse aux Etats parties une grande latitude dans
le choix des modes de règlement des diﬀérends relatifs à l’interprétation

                                                                           48

                      délimitation maritime (arrêt)                          48

ou à l’application de ses dispositions. La section 1 leur permet de conve-
nir d’avoir recours soit à des procédures n’aboutissant pas à une décision
obligatoire (art. 280 et 281), soit à des procédures aboutissant à une déci-
sion obligatoire (art. 282), et donne priorité à ces procédures convenues
par rapport à celles prévues dans la section 2. Le premier article de la
section 2 de la partie XV, intitulé « Champ d’application de la présente
section » (art. 286), dispose qu’il ne peut être fait appel aux procédures
visées dans la section 2 que lorsqu’un diﬀérend n’a pas été réglé par l’ap-
plication de la section 1. Partant, les procédures prévues dans la section 2
viennent compléter la section 1 aux ﬁns d’assurer l’intégrité de la conven-
tion, en constituant une base pour le règlement obligatoire des diﬀérends
(sous réserve de la section 3), mais elles revêtent un caractère résiduel par
rapport aux dispositions de la section 1. En particulier, une procédure
agréée par des Etats parties et entrant dans les prévisions de l’article 282
s’applique « au lieu » de celles prévues dans la section 2 de la partie XV.
   126. Tel est le contexte dans lequel il convient d’interpréter l’article 282,
conformément au droit régissant l’interprétation des traités (voir les para-
graphes 63 et 64 ci-dessus). Si l’article 282 ne fait pas expressément réfé-
rence à un accord tendant à reconnaître la juridiction de la Cour par la
voie de déclarations formulées en vertu de la clause facultative, il dispose
toutefois que les Etats parties peuvent convenir, non seulement dans le
cadre d’un « accord général, régional ou bilatéral », mais aussi « de toute
autre manière », de soumettre un diﬀérend à une procédure donnée qui
s’appliquera au lieu de celles prévues dans la section 2 de la partie XV. Le
sens ordinaire de l’article 282 est suﬃsamment large pour couvrir un
accord tendant à accepter la juridiction de la Cour qui trouve son expres-
sion dans des déclarations en vertu de la clause facultative.
   127. Les travaux préparatoires conﬁrment cette interprétation. A un
stade précoce des négociations sur la CNUDM, certaines délégations
avaient déjà relevé qu’une « disposition spéciale p[ourrait] être nécessaire
dans le cas où les parties à un diﬀérend s[eraient] soumises à la juridiction
de la Cour internationale de Justice tout en étant parties à la présente
Convention » (Australie, Belgique, Bolivie, Colombie, El Salvador,
Etats-Unis d’Amérique, Luxembourg, Pays-Bas et Singapour : document
de travail sur le règlement des diﬀérends relatifs au droit de la mer,
27 août 1974, établi à l’issue de consultations informelles, doc. A/
CONF.62/L.7). Les versions préliminaires de la disposition qui devien-
drait l’article 282 précisaient la relation entre les procédures prévues par
la CNUDM et les procédures aboutissant à une décision obligatoire dont
les parties à un diﬀérend pouvaient être convenues dans le cadre non seu-
lement d’un accord général, régional ou bilatéral, mais également de
« quelque autre instrument » (voir, par exemple, le texte unique de négo-
ciation oﬃcieux (quatrième partie), 6 mai 1976, doc. A/CONF.62/WP.9/
Rev.1). Il est clair que cette formulation couvre l’acceptation de la juridic-
tion de la Cour en vertu du paragraphe 2 de l’article 36 du Statut. Par la
suite, les négociateurs ont remplacé l’expression « ou de quelque autre
instrument » par l’expression équivalente « ou de toute autre manière »

                                                                             49

                      délimitation maritime (arrêt)                          49

(voir le rapport du président du comité de rédaction à l’attention de la
conférence plénière, 11 août 1981, doc. A/CONF.62/L.75/Add.1, et le
rapport sur les recommandations du comité de rédaction présenté à la
conférence plénière par le président du comité de rédaction au nom du
président de la conférence et du président de la Première Commission,
30 septembre 1981, doc. A/CONF.62/L.82).
   128. L’expression « ou de toute autre manière » ﬁgurant dans l’ar-
ticle 282 couvre par conséquent l’accord sur la compétence de la Cour qui
découle de déclarations faites en vertu de la clause facultative. Le Kenya
et la Somalie souscrivent l’un et l’autre à cette interprétation de
l’article 282 et conviennent que, si deux Etats ont accepté, en vertu de la
clause facultative, la juridiction de la Cour à l’égard d’un diﬀérend relatif
à l’interprétation ou à l’application de la CNUDM, cet accord s’applique
aux ﬁns du règlement de ce diﬀérend au lieu des procédures visées dans la
section 2 de la partie XV. Il est tout aussi clair que, si une réserve à une
déclaration faite en vertu de la clause facultative excluait les diﬀérends
ayant un objet particulier (par exemple, ceux qui concernent la délimita-
tion maritime), il n’y aurait pas accord au sens de l’article 282 sur la juri-
diction de la Cour, de sorte que tout diﬀérend en la matière relèverait des
procédures prévues dans la section 2 de la partie XV, sous réserve des
limitations et exceptions résultant de l’application de la section 3.
   129. Dans la présente aﬀaire, la Cour doit toutefois décider s’il convient
d’interpréter l’article 282 comme faisant entrer dans ses prévisions une
déclaration en vertu de la clause facultative comportant une réserve telle
que celle formulée par le Kenya, c’est-à-dire rechercher si les déclarations
des Parties en l’espèce constituent un « accord » tendant à soumettre le dif-
férend à une procédure aboutissant à une décision obligatoire telle que
visée à l’article 282. Ainsi que la Cour l’a déjà observé, il ressort clairement
des travaux préparatoires de la CNUDM que les négociateurs ont accordé
une attention particulière aux déclarations en vertu de la clause facultative
lors de la rédaction de l’article 282, en veillant, par l’emploi du membre de
phrase « ou de toute autre manière », à ce que les accords tendant à recon-
naître la juridiction de la Cour par la voie de telles déclarations entrent
dans les prévisions de cet article. Pendant la période durant laquelle s’est
tenue la troisième conférence des Nations Unies sur le droit de la mer,
entre 1973 et 1982, plus de la moitié des déclarations alors en vigueur com-
portaient une réserve ayant un eﬀet similaire à celui de la réserve du
Kenya, c’est-à-dire qu’elles excluaient de la compétence de la Cour les dif-
férends pour lesquels les parties seraient convenues ou conviendraient de
recourir à un autre mode de règlement. En dépit de la fréquence de pareilles
réserves et de l’inclusion, dans la disposition en question, de l’expression
« ou de toute autre manière » aﬁn de prendre en compte un accord exprimé
par la voie de déclarations en vertu de la clause facultative, rien dans les
travaux préparatoires ne dénote une intention d’exclure des prévisions de
l’article 282 la majorité de ces déclarations, c’est-à-dire celles qui com-
portent de telles réserves. Aujourd’hui encore, plus de la moitié des décla-
rations en vigueur contiennent une réserve de ce type.

                                                                             50

                      délimitation maritime (arrêt)                         50

   130. L’article 282 doit donc être interprété de sorte qu’un accord ten-
dant à reconnaître la juridiction de la Cour par la voie de déclarations
en vertu de la clause facultative entre dans les prévisions de cet article
et s’applique « au lieu » des procédures prévues dans la section 2 de la par-
tie XV, même lorsque ces déclarations comportent une réserve allant dans
le même sens que celle du Kenya. L’interprétation contraire signiﬁerait
que, en ratiﬁant un traité donnant priorité aux procédures convenues
résultant de déclarations faites en vertu de la clause facultative (par l’eﬀet
de l’article 282 de la CNUDM), les Etats auraient obtenu précisément le
résultat inverse, puisque priorité serait alors donnée aux procédures pré-
vues dans la section 2 de la partie XV. Par conséquent, en application de
l’article 282, les déclarations faites par les Parties en vertu de la clause
facultative constituent un accord conclu « de toute autre manière » en vue
de régler les diﬀérends relatifs à l’interprétation ou à l’application de la
CNUDM dans le cadre d’une procédure devant la Cour, laquelle procé-
dure s’applique dès lors « au lieu » de celles prévues dans la section 2 de la
partie XV.
   131. Ainsi qu’il a déjà été relevé, l’acceptation de la juridiction de la
Cour par le Kenya s’étend à « tous les diﬀérends » (abstraction faite de
réserves qui ne sont pas pertinentes en l’espèce), à l’exception de ceux à
l’égard desquels les Parties sont convenues d’avoir recours à un
mode de règlement autre que la saisine de la Cour. Dans la présente
aﬀaire, la partie XV de la CNUDM n’établit pas un tel autre mode de
règlement (voir le paragraphe 130). En conséquence, le présent
diﬀérend ne se trouve pas exclu, du fait de la partie XV de la CNUDM,
du champ de la déclaration formulée par le Kenya en vertu de la clause
facultative.
   132. En concluant à sa compétence, la Cour donne eﬀet à l’intention
reﬂétée dans la déclaration du Kenya, puisqu’elle fait en sorte que le pré-
sent diﬀérend soit soumis à un mode de règlement. A l’inverse, étant
donné qu’une procédure convenue au sens de l’article 282 l’emporte sur
les procédures énoncées dans la section 2 de la partie XV, il n’est pas cer-
tain qu’il serait satisfait à cette intention si elle se déclarait incompétente
(voir également l’article 286 de la CNUDM). A cet égard, la Cour garde
à l’esprit l’observation formulée par sa devancière selon laquelle
     « la Cour, amenée à délimiter sa propre compétence par rapport à
     celle d’une autre juridiction, ne peut faire ﬂéchir la sienne que
     vis-à-vis d’un texte qui, de son propre avis, soit suﬃsamment précis
     pour exclure la possibilité d’un conﬂit négatif de compétences entraî-
     nant le danger d’un déni de justice » (Usine de Chorzów, compétence,
     arrêt no 8, 1927, C.P.J.I. série A no 9, p. 30).
   133. Compte tenu de l’ensemble de ces considérations, la Cour conclut
que « la force des raisons militant en faveur de sa compétence est prépon-
dérante » (voir le paragraphe 116 ci-dessus) et que la présente aﬀaire ne se
trouve pas exclue, du fait de la partie XV, du champ de l’acceptation de
sa juridiction par les Parties.

                                                                            51

                      délimitation maritime (arrêt)                        51

                               C. Conclusion
   134. Etant d’avis que ni le mémorandum d’accord ni la partie XV de la
CNUDM n’entrent dans le champ de la réserve à la déclaration formulée
par le Kenya en vertu de la clause facultative, la Cour conclut que l’excep-
tion préliminaire à sa compétence soulevée par cet Etat doit être rejetée.


         III. Seconde exception préliminaire : la recevabilité
                     de la requête de la Somalie

   135. La Cour se penchera à présent sur l’exception préliminaire d’irre-
cevabilité soulevée par le Kenya.
   136. A l’appui de son argument relatif à l’irrecevabilité de la requête, le
Kenya avance deux arguments.
   137. Tout d’abord, le Kenya soutient que la requête est irrecevable au
motif que les Parties sont convenues dans le mémorandum de délimiter la
frontière contestée par voie de négociation, et de ne le faire qu’une fois
achevé l’examen par la Commission des limites de leurs demandes respectives.
   138. La Cour a rejeté plus haut la thèse du Kenya selon laquelle le
mémorandum contient un accord en vue de régler le diﬀérend des Parties
relatif à leur frontière maritime par la négociation, et seulement après la
conclusion des travaux de la Commission (voir les paragraphes 98 et 106
ci-dessus). Ayant ainsi écarté le postulat sur lequel reposait le moyen
d’irrecevabilité à l’examen, la Cour doit également rejeter cet aspect de
la seconde exception préliminaire du Kenya.
   139. Ensuite, le Kenya expose que la requête est irrecevable au motif
que la Somalie a violé le mémorandum d’accord en objectant à l’examen
de la demande kényane par la Commission des limites, pour ne redonner
son consentement qu’immédiatement avant le dépôt de son mémoire.
Selon lui, le retrait de ce consentement, qui constituait de la part de la
Somalie un manquement aux obligations lui incombant au titre du mémo-
randum d’accord, a occasionné des frais et des retards importants.
Le Kenya soutient également que la partie « qui demande justice à la
Cour doit avoir les « mains propres » » et que tel n’est pas le cas de la
Somalie. Il prétend que la requête de la Somalie est en conséquence
irrecevable.
   140. La Somalie répond à cela que, « même si elle avait violé [le mémo-
randum] — ce qui n’est pas le cas —, cela ne l’empêcherait pas de se pré-
valoir des droits totalement distincts qui sont les siens au titre du
paragraphe 2 de l’article 36 du Statut ». Elle ajoute avoir levé son objec-
tion à l’examen de la demande du Kenya, dont « la Commission est main-
tenant saisie et dont l’examen n’a pas été sensiblement retardé ». La
Somalie soutient en outre que la « doctrine des « mains sales » » n’a jamais
été reconnue par la Cour, dont « la jurisprudence … conﬁrme que les
accusations de mauvaise foi du type de celles qui sont portées [à son
encontre] ne sauraient faire obstacle à la recevabilité d’une requête ».

                                                                           52

                     délimitation maritime (arrêt)                        52

   141. La Cour rappelle que, dans une lettre au Secrétaire général de
l’Organisation des Nations Unies datée du 10 octobre 2009, qui a été
transmise à celui-ci sous le couvert d’une lettre en date du 2 mars 2010, la
Somalie a demandé que le mémorandum d’accord soit considéré comme
« non opposable » (voir le paragraphe 18 ci-dessus). Dans une lettre datée
du 4 février 2014, elle a objecté à l’examen, par la Commission des limites,
de la demande du Kenya. Elle a levé cette objection par une lettre datée
du 7 juillet 2015 (voir les paragraphes 19 et 26 ci-dessus).
   142. La Cour observe que le fait qu’un demandeur puisse avoir violé
un traité en cause dans une aﬀaire n’aﬀecte pas en soi la recevabilité de sa
requête. Elle relève au surplus que la Somalie n’invoque le mémorandum
d’accord ni en tant qu’instrument lui conférant compétence, ni en tant
que source de droit matériel régissant au fond la présente espèce.
   Partant, l’objection de la Somalie à l’examen de la demande du Kenya
par la Commission des limites ne rend pas la requête irrecevable.
   143. Dans les circonstances de la présente espèce, point n’est besoin
pour la Cour de se pencher sur la question plus générale de savoir s’il est
des situations dans lesquelles le comportement d’un demandeur serait
d’une nature telle qu’il rendrait la requête de ce dernier irrecevable.
   144. Compte tenu de ce qui précède, la Cour conclut que l’exception
préliminaire à la recevabilité de la requête de la Somalie doit être rejetée.

                                        *
                                   *        *

  145. Par ces motifs,
  La Cour,
  1) a) Par treize voix contre trois,
  Rejette la première exception préliminaire soulevée par la République
du Kenya en tant qu’elle est fondée sur le mémorandum d’accord du
7 avril 2009 ;
  pour : M. Abraham, président ; M. Yusuf, vice-président ; MM. Owada,
    Tomka, Cançado Trindade, Greenwood, Mmes Xue, Donoghue, M. Gaja,
    Mme Sebutinde, MM. Bhandari, Crawford, Gevorgian, juges ;
  contre : MM. Bennouna, Robinson, juges ; M. Guillaume, juge ad hoc ;
  b) Par quinze voix contre une,
  Rejette la première exception préliminaire soulevée par la République
du Kenya en tant qu’elle est fondée sur la partie XV de la convention des
Nations Unies sur le droit de la mer ;
  pour : M. Abraham, président ; M. Yusuf, vice-président ; MM. Owada,
    Tomka, Bennouna, Cançado Trindade, Greenwood, Mmes Xue, Donoghue,
    M. Gaja, Mme Sebutinde, MM. Bhandari, Crawford, Gevorgian, juges ;
    M. Guillaume, juge ad hoc ;
  contre : M. Robinson, juge ;

                                                                          53

                      délimitation maritime (arrêt)                          53

  2) Par quinze voix contre une,
  Rejette la seconde exception préliminaire soulevée par la République
du Kenya ;
  pour : M. Abraham, président ; M. Yusuf, vice-président ; MM. Owada,
    Tomka, Bennouna, Cançado Trindade, Greenwood, Mmes Xue, Donoghue,
    M. Gaja, Mme Sebutinde, MM. Bhandari, Crawford, Gevorgian, juges ;
    M. Guillaume, juge ad hoc ;
  contre : M. Robinson, juge ;
  3) Par treize voix contre trois,
  Dit qu’elle a compétence pour connaître de la requête déposée par la
République fédérale de Somalie le 28 août 2014 et que ladite requête est
recevable.
  pour : M. Abraham, président ; M. Yusuf, vice-président ; MM. Owada,
    Tomka, Cançado Trindade, Greenwood, Mmes Xue, Donoghue, M. Gaja,
    Mme Sebutinde, MM. Bhandari, Crawford, Gevorgian, juges ;
  contre : MM. Bennouna, Robinson, juges ; M. Guillaume, juge ad hoc.
   Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le deux février deux mille dix-sept, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront trans-
mis respectivement au Gouvernement de la République fédérale de Soma-
lie et au Gouvernement de la République du Kenya.


                                                        Le président,
                                               (Signé) Ronny Abraham.
                                                           Le greﬃer,
                                              (Signé) Philippe Couvreur.


  M. le juge Yusuf, vice-président, joint une déclaration à l’arrêt ; M. le
juge Bennouna joint à l’arrêt l’exposé de son opinion dissidente ; MM. les
juges Gaja et Crawford joignent une déclaration commune à l’arrêt ;
M. le juge Robinson joint à l’arrêt l’exposé de son opinion dissidente ;
M. le juge ad hoc Guillaume joint à l’arrêt l’exposé de son opinion
dissidente.

                                                         (Paraphé) R.A.
                                                          (Paraphé) Ph.C.




                                                                             54

